 

Exhibit 10.1

 

FORBEARANCE AGREEMENT,  

EIGHTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH  

AMENDMENT TO AMENDED AND RESTATED ADDENDUM TO CREDIT AGREEMENT

 

THIS FORBEARANCE AGREEMENT, EIGHTH AMENDMENT TO CREDIT AGREEMENT AND FOURTH
AMENDMENT TO AMENDED AND RESTATED ADDENDUM TO CREDIT AGREEMENT (this
“Agreement”) is made and entered into on May 15, 2019, by and among (A) Fred’s,
Inc., a Tennessee corporation (“Parent”); (B) the Subsidiaries of Parent
identified on the signature pages hereto as Borrowers (each of such
Subsidiaries, together with Parent, jointly and severally, “Borrowers” and,
each, a “Borrower”); (C) the Subsidiaries of Parent identified as Guarantors on
the signature pages hereto (each of such Subsidiaries, jointly and severally,
“Guarantors” and, each, a “Guarantor”; Guarantors, together with Borrowers,
jointly and severally, “Loan Parties” and, each, a “Loan Party”); (D) the
Lenders party to the Credit Agreement defined below; (E) the Co-Collateral
Agents party to the Credit Agreement defined below; and (F) Regions Bank, an
Alabama bank, in its capacity as administrative agent for Lenders, LC Issuers
and other Secured Parties (as defined in the Credit Agreement) (in such
capacity, “Administrative Agent”).

 

Recitals:

 

Loan Parties, Lenders, Swingline Lender, LC Issuers, Co-Collateral Agents and
Administrative Agent are parties to that certain Credit Agreement dated as of
April 9, 2015, as amended by that certain First Amendment to Credit Agreement
dated as of October 23, 2015, that certain Second Amendment to Credit Agreement
dated as of December 28, 2016, that certain Third Amendment to Credit Agreement
dated as of January 27, 2017, that certain Fourth Amendment to Credit Agreement,
First Amendment to Amended and Restated Addendum to Credit Agreement, and First
Amendment to Security Agreement dated as of July 31, 2017, that certain Fifth
Amendment to Credit Agreement dated as of August 22, 2017, that certain Sixth
Amendment to Credit Agreement and Ratification, Reaffirmation and Assumption
dated as of April 5, 2018, and that certain Seventh Amendment to Credit
Agreement, Second Amendment to Amended and Restated Addendum to Credit
Agreement, Second Amendment to Security Agreement, and Ratification,
Reaffirmation and Assumption dated as of August 23, 2018 (as so amended, and as
the same may be further amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”).

 

Loan Parties, Lenders, Administrative Agent and certain other parties are
parties to that certain Amended and Restated Addendum to Credit Agreement dated
as of January 27, 2017, as amended by that certain Fourth Amendment to Credit
Agreement, First Amendment to Amended and Restated Addendum to Credit Agreement,
and First Amendment to Security Agreement dated as of July 31, 2017, that
certain Seventh Amendment to Credit Agreement, Second Amendment to Amended and
Restated Addendum to Credit Agreement, Second Amendment to Security Agreement,
and Ratification, Reaffirmation and Assumption dated as of August 23, 2018, and
that certain Third Amendment to Amended and Restated Addendum to Credit
Agreement, dated as of October 15, 2018 (as so amended, and as the same may be
further amended, restated, supplemented, or otherwise modified from time to
time, the “Addendum”).

 

Loan Parties and Administrative Agent are parties to that certain Security
Agreement dated as of April 9, 2015, as amended by that certain Fourth Amendment
to Credit Agreement, First Amendment to Amended and Restated Addendum to Credit
Agreement, and First Amendment to Security Agreement dated as of July 31, 2017,
and that certain Seventh Amendment to Credit Agreement, Second Amendment to
Amended and Restated Addendum to Credit Agreement, Second Amendment to Security
Agreement, and Ratification, Reaffirmation and Assumption dated as of August 23,
2018 (as so amended, and as the same may be further amended, restated,
supplemented, or otherwise modified from time to time, the “Security
Agreement”).

 



 

 

 

On April 11, 2019, Loan Parties commenced the Store Closures and the Closed
Store Property Liquidation (each as defined below) without the prior written
consent of Lenders, and as a result, certain Events of Default have occurred and
are continuing under the Credit Agreement in addition to the other Stipulated
Defaults (as defined below).

 

As a result of the Stipulated Defaults (as defined below), (a) Lenders are not
obligated to make advances or other extensions of credit under the Loan
Documents to or for the benefit of Borrowers, (b) Administrative Agent, at its
election or the direction of Required Lenders, is entitled to (x) terminate any
Commitments of Lenders under the Loan Documents to make any further advances or
other extensions of credit to or for the benefit of Borrowers and (y) declare
the principal of an any and accrued on the Loans, and all other Obligations
owing to Secured Parties from Loan Parties to be immediately due and payable,
(c) Administrative Agent, at its election or the direction of Required Lenders,
is entitled to enforce its security interests in and other Liens upon the
Collateral, and (d) each Secured Party is entitled to take all other actions and
exercise all other rights and remedies provided in the Credit Agreement, the
Addendum, the Security Agreement, any other Loan Document, or otherwise
authorized by Applicable Law.

 

Borrowers have advised Administrative Agent, Co-Collateral Agents and Lenders of
the proposed sale of the Real Estate located at 4300 New Getwell Road, Memphis,
Tennessee 38118 (but in no event including any Accounts, Pharmacy Scripts or
Inventory of any Loan Party), all as more specifically described therein
(collectively, the “Memphis Property”; such sale, the “Memphis Sale”) by Parent
to a third party Purchaser (“Purchaser”), pursuant to that certain Agreement of
Purchase and Sale dated as of February 25, 2019 between Parent and Purchaser, as
amended by that certain First Amendment to Agreement of Purchase and Sale dated
as of March 27, 2019 by and between Parent and Purchaser, and that certain
Reinstatement, Assignment, that certain Second Amendment to Agreement of
Purchase and Sale dated April 24, 2019 by and among Parent and Purchaser, and
that certain Third Amendment to Agreement of Purchase and Sale dated as of May
8, 2019 by and between Parent and Purchaser (as in effect on the date hereof,
the “Memphis Purchase Agreement”).

 

Without the written consent of the Required Lenders, the Memphis Sale
constitutes an Asset Disposition of a Distribution Center that is prohibited by
Section 7.6 of the Credit Agreement.

 

Loan Parties desire that Secured Parties (a) forbear, for a limited period, from
exercising certain rights and remedies available to Secured Parties under the
Credit Agreement, the Addendum, the Security Agreement, and the other Loan
Documents and under Applicable Law as a consequence of the Stipulated Defaults;
(b) continue during the Forbearance Period to make loans and other extensions of
credit to Borrowers pursuant to the Credit Agreement and this Agreement; and (c)
permit the Memphis Sale.

 

Administrative Agent, each Co-Collateral Agent and each Lender is willing to (a)
forbear, in accordance with the terms of this Agreement, from exercising certain
remedies available to them as a result of the Stipulated Defaults; (b) continue
making loans and other extensions of credit in accordance with the Credit
Agreement and this Agreement; and (c) permit the Memphis Sale, in each case,
subject to the terms and conditions of this Agreement and the other Loan
Documents.

 



- 2 - 

 

 

Statement of Agreement:

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and in consideration of
the above premises, the mutual covenants herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, intending to be legally bound hereby, Loan
Parties, Administrative Agent, Co-Collateral Agents and Lenders hereby covenant
and agree as follows:

 

1.Definitions; Rules of Construction.

 

(a)            All capitalized terms used in this Agreement, unless otherwise
defined, shall have the meaning ascribed to such terms in the Credit Agreement,
the Addendum or the Security Agreement, as applicable. In addition, as used
herein, the following terms shall have the meanings ascribed to them:

 

“Agreement” shall mean this Forbearance Agreement, Eighth Amendment to Credit
Agreement and Fourth Amendment to Amended and Restated Addendum to Credit
Agreement.

 

“Cash Flow Forecast” has the meaning given such term in Section 4 of this
Agreement.

 

“Claims” has the meaning given such term in Section 19 of this Agreement.

 

“Closed Store Property Liquidation” shall mean the liquidation of the Inventory
located at the Closed Stores and the wind-down of the Closed Stores.

 

“Closed Stores” shall mean the 159 retail stores listed on Exhibit A attached to
this Agreement and the 104 retail stores listed on Exhibit B attached to this
Agreement.

 

“Continuing Stores” shall mean the 282 retail stores listed on Exhibit C
attached to this Agreement, which stores do not include the Closed Stores.

 

“Consultant” has the meaning given such term in Section 4 of this Agreement.

 

“Forbearance Conditions” shall mean the conditions to forbearance set forth in
Section 4 of this Agreement.

 

“Forbearance Effective Date” shall mean the later to occur of (a) the date of
this Agreement or (b) the date on which each of the conditions precedent set
forth in Section 6 of this Agreement is satisfied.

 

“Forbearance Period” shall mean the period commencing on the Forbearance
Effective Date and ending on the Forbearance Termination Date, unless extended
in writing by Administrative Agent, each Co-Collateral Agent and each Lender,
each in its discretion.

 

“Forbearance Termination Date” shall mean the earliest (time being of the
essence) to occur of (a) 5:01 o’clock p.m. on the Stated Forbearance Termination
Date, (b) the date on which any of the Forbearance Conditions shall fail to be
satisfied, (c) the date that any Loan Party, any Subsidiary or other Affiliate
of any Loan Party, or any Person claiming by or through any Loan Party or any
Subsidiary or other Affiliate of any Loan Party joins in, assists, cooperates or
participates as an adverse party or adverse witness in any suit or other
proceeding against Administrative Agent, any Co-Collateral Agent, any Lender or
any other Secured Party, relating to the Obligations or any of the transactions
contemplated by this Agreement, the Credit Agreement, the other Loan Documents,
or any other documents, agreements or instruments executed in connection
therewith or with this Agreement; and (d) the date on which notice of
termination of this Agreement is delivered by Administrative Agent or Required
Lenders, if any representation or warranty set forth in Section 15 of this
Agreement is untrue, incorrect or misleading in any material respect when given.

 



- 3 - 

 

 

“Inventory Blowout Sale” shall mean the general storewide sales to be conducted
at the Continuing Stores with continuing replenishment of Inventory at certain
of the Continuing Stores at levels contemplated by Section 4(g) of this
Agreement.

 

“Inventory Receipts” shall mean, for any period, the sum of the value, at cost,
of the amount of “DC Inventory,” “Front Store Inventory” and “Pharmacy
Inventory” received by Borrowers during such period, which amounts are
forecasted on lines 11, 20 and 26, respectively, of the Cash Flow Forecast.

 

“Liquidation Transactions” shall mean the Store Closure and the Closed Store
Property Liquidation.

 

“Memphis Property” has the meaning given such term in the Recitals to this
Agreement.

 

“Memphis Purchase Agreement” has the meaning given such term in the Recitals to
this Agreement.

 

“Memphis Purchase Documents” has the meaning given such term in Section 11 of
this Agreement.

 

“Memphis Sale” has the meaning given such term in the Recitals to this
Agreement.

 

“Net Memphis Proceeds” has the meaning given such term in Section 11 of this
Agreement.

 

“Payroll Taxes” shall mean all taxes and deposits required to be paid or
withheld from the wages or salaries of Loan Parties’ employees.

 

“Purchaser” has the meaning given such term in the Recitals to this Agreement.

 

“Refinancing Transaction” has the meaning given such term in Section 4(m) of
this Agreement.

 

“Releasees” has the meaning given such term in Section 19 of this Agreement.

 

“Releasor” has the meaning given such term in Section 19 of this Agreement.

 

“Sales Taxes” shall mean all sales taxes and liabilities, including any and all
interest, fees and penalties relating thereto, that are required to be paid by
Loan Parties and their Subsidiaries.

 

“Secured Party Consultant” has the meaning given such term in Section 13 of this
Agreement.

 

“Stated Forbearance Termination Date” shall mean July 22, 2019.

 

“Stipulated Defaults” shall mean (a) the Events of Default occurring under
Sections 8.1(d) and 8.1(o)(iii) of the Credit Agreement as a result of
Borrowers’ commencement of the Liquidation Transactions in violation of Section
7.6 of the Credit Agreement, (b) the Event of Default occurring under Section
8.1(d) of the Credit Agreement as a result of Borrowers’ failure to deliver a
Borrowing Base Certificate for the Fiscal Month ending February 2, 2019 on or
before February 22, 2019 in accordance with Section 7 of the Addendum, as in
effect prior to the effectiveness of this Agreement, (c) the Event of Default
occurring under Section 8.1(c) of the Credit Agreement as a result of Borrowers’
error in the Borrowing Base Certificate for the Fiscal Month ending February 2,
2019, and (d) the Event of Default occurring under Section 8.1(d) of the Credit
Agreement as a result of Borrowers’ failure to deliver an unqualified annual
audit report (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to the scope of such
audit) for Parent and its Subsidiaries for the Fiscal Year ending February 2,
2019 within 120 days after the end of such Fiscal Year in violation of Section
5.1(a) of the Credit Agreement.

 



- 4 - 

 

 

“Store Closure” shall mean Borrowers’ closure of the Closed Stores.

 

“Store Closure Plan” has the meaning given such term in Section 4 hereof.

 

(b)           The terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision. Any pronoun used shall be deemed to cover all
genders. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations; to any of the
Loan Documents shall include any and all amendments, modifications and
supplements thereto and any and all restatements, extensions or renewals
thereof; to any Person shall mean and include the successors and permitted
assigns of such Person; to “including” and “include” shall be understood to mean
“including, without limitation” (and, for purposes of this Agreement, the
parties agree that the rule of ejusdem generis shall not be applicable to limit
a general statement, which is followed by or referable to an enumeration of
specific matters to matters similar to the matters specifically mentioned); to
the discretion of any Secured Party shall mean the sole and absolute discretion
of such Secured Party; or to the time of day shall mean the time of day on the
day in question in Atlanta, Georgia, unless otherwise expressly provided in this
Agreement. Until the commencement of the Store Closure and Closed Store Property
Liquidation, in each case with respect to the 104 retail stores listed on
Exhibit B attached to this Agreement, references to the “Store Closure,” “Store
Closure Plan,” “Closed Store Property Liquidation” and “Liquidation
Transactions” shall not be deemed to include the closure of such 104 retail
stores and the sale or other disposition outside the Ordinary Course of Business
of the property located at such 104 retail stores.

 

2.           Acknowledgments and Stipulations by Loan Parties. Each Loan Party
acknowledges, stipulates and agrees that (a) as of the close of business on May
14, 2019, the aggregate principal balance of Revolving Loans totaled
$64,789,991.94, exclusive of interest, costs and attorneys’ fees chargeable to
Borrowers under the Loan Documents, and the LC Obligations totaled
$17,498,024.60; (b) all of the Obligations are absolutely due and owing by Loan
Parties to Secured Parties without any defense, deduction, offset or
counterclaim (and, to the extent such Loan Party had any defense, deduction,
offset or counterclaim on the date hereof, the same is hereby waived); (c) the
Stipulated Defaults have occurred and now exist under the Loan Documents and are
continuing (other than with respect to the 104 retail stores listed on Exhibit
B, for which the Store Closure has not yet commenced), each of which Events of
Default is material; (d) the Loan Documents executed by such Loan Party are
legal, valid and binding obligations of such Loan Party enforceable against such
Loan Party in accordance with their terms; (e) the security interests and other
Liens granted by such Loan Party to Administrative Agent, for the benefit of
Secured Parties, in the Collateral are duly perfected, first priority security
interests and Liens, having a first priority except as otherwise expressly
provided in the Loan Documents; (f) each of the Recitals contained at the
beginning of this Agreement is true and correct; and (g) prior to executing this
Agreement, such Loan Party consulted with and had the benefit of advice of legal
counsel of its own selection and has relied upon the advice of such counsel and
in no part upon any representation of any Secured Party concerning the legal
effects of this Agreement or any provision hereof.

 



- 5 - 

 

 

3.            Agreement to Forbear.

 

(a)           If and for so long as each of the Forbearance Conditions is timely
satisfied, and subject to the satisfaction of the conditions precedent set forth
in Section 6 of this Agreement and the other terms and conditions contained
herein, Administrative Agent, Co-Collateral Agents and Lenders each agrees that,
during (and only during) the Forbearance Period, it will not, solely by reason
of the existence of the Stipulated Defaults, (x) exercise any remedy available
to such Secured Party under any of the Loan Documents or Applicable Law to
accelerate the maturity of any of the Obligations, enforce collection from any
Loan Party of any of the Obligations, repossess any of the Collateral, or, in
the case of Administrative Agent, foreclose its security interest in or other
Liens upon any Collateral, or (y) charge the Default Rate with respect to the
principal balance of the Obligations; provided, however, that the foregoing
forbearance shall not (i) restrict, impair or otherwise affect (A) the rights of
Administrative Agent, at its election or at the direction of Required Lenders,
to make demand for payment of any of the Obligations that exceed any limitations
imposed under the Credit Agreement or the Addendum or that are payable on demand
under the terms of any of the Loan Documents, give notice of the existence of
any Event of Default to the holder of any Subordinated Debt in order to bar such
holder from receiving, or any Loan Party from paying, any amount in respect of
such Subordinated Debt, or charge or accrue interest at the Default Rate,
(B) each Secured Party’s rights or remedies (including rights of setoff) under
or with respect to any deposit account, blocked account, control account, bank
agency, lockbox, letter of credit or other agreement to which such Secured Party
is a party relating to any deposit or other account of any Loan Party or any
letter of credit issued for any Loan Party’s account (including, in each case,
in respect of an Account Control Event), (C) Administrative Agent’s, each
Co-Collateral Agent’s and each Lender’s respective rights to administer the
lending or banking relationship with Loan Parties under and in accordance with
the Loan Documents and this Agreement, including the imposition, change, release
or re-imposition of Reserves in such amounts and with respect to such matters as
Administrative Agent or any Co-Collateral Agent may elect from time to time or
the attachment of any conditions to the provision of Bank Products; (D) the
right of Administrative Agent or any LC Issuer to require the LC Obligations to
be Cash Collateralized in accordance with the Credit Agreement, or the right of
any LC Issuer, with respect to any Letter of Credit containing an “evergreen” or
auto-renewal feature, to deliver to the beneficiary thereof written notice that
such LC Issuer intends not to renew such Letter of Credit upon its expiration;
or (E) the rights of Administrative Agent, at its election or the direction of
Required Lenders, to file, record, publish or deliver a notice of default or
document of similar effect relating to any Event of Default that is not a
Stipulated Default, or to take any Lien enforcement action as a consequence of
any such Event of Default, or (ii) affect any restriction or prohibition in any
of the Loan Documents on the right of any Loan Party to take or omit to take, or
otherwise acquiesce in, certain actions, including any limitations, restriction,
or prohibitions with respect to Restricted Payments, advancing monies to any
Affiliate, repaying certain Subordinated Debt, consummating Acquisitions, making
certain Investments, or making certain Asset Dispositions. Neither this
Agreement nor Administrative Agent’s, Co-Collateral Agents’ and Lenders’
forbearance hereunder shall be deemed to be a waiver of or a consent to any
Default or Event of Default.

 

(b)           Loan Parties acknowledge and agree that the Stipulated Defaults
shall be existing and continuing until waived in writing by Administrative Agent
and Lenders.

 

(c)           Except as otherwise expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms, and neither this Agreement nor the
making of any loans or other extensions of credit simultaneously herewith or
subsequent hereto shall be construed to: (i) impair the validity, perfection or
priority of any Lien or security interest securing the Obligations; (ii) waive
or impair any rights, powers or remedies of Administrative Agent, any
Co-Collateral Agent or any Lender under the Credit Agreement, the other Loan
Documents or Applicable Law upon the Forbearance Termination Date, with respect
to the Stipulated Defaults or otherwise; (iii) constitute an agreement by
Administrative Agent, any Co-Collateral Agent or any Lender or require
Administrative Agent, any Co-Collateral Agents or any Lender to extend the
Forbearance Period or further forbear from exercising their rights and remedies
under the Credit Agreement, the other Loan Documents or Applicable Law, extend
the Revolving Commitment Termination Date or the time for payment of any of the
Obligations; (iv) require Administrative Agent, any Co-Collateral Agent or any
Lender to make any loans or to make any other extensions of credit to the
Borrowers after the occurrence of the Forbearance Termination Date, other than
in Administrative Agent’s and each Lenders’ discretion; or (v) constitute a
waiver of any right of Administrative Agent, Co-Collateral Agents and Lenders to
insist on strict compliance by Loan Parties with each and every term, condition
and covenant of this Agreement, the Credit Agreement and the other Loan
Documents, except as expressly otherwise provided herein.

 



- 6 - 

 

 

(d)           Each Loan Party acknowledges and agrees that the agreement of
Administrative Agent, Co-Collateral Agents and Lenders to forbear from enforcing
their rights and exercising their remedies with respect to the Stipulated
Defaults pursuant to and as reflected in this Agreement, does not and shall not
create (nor shall any Loan Party rely upon the existence of or claim or assert
that there exists) any obligation of Administrative Agent, any Co-Collateral
Agent or any Lender to consider or agree to any waiver or any other forbearance
and, in the event that Administrative Agent, any Co-Collateral Agent or any
Lender subsequently agrees to consider any waiver or any other forbearance,
neither the existence of any prior forbearance or waiver, nor this Agreement,
nor any other conduct of Administrative Agent, any Co-Collateral Agents or any
Lender shall be of any force or effect on the consideration or decision with
respect to any such requested waiver or forbearance, and none of Administrative
Agent, any Co-Collateral Agent or any Lender shall have any obligation
whatsoever to consider or agree to so forbear or to so waive any Default or
Event of Default. In addition, none of (i) the execution and delivery of this
Agreement, (ii) the actions of Administrative Agent, Co-Collateral Agents and
Lenders in obtaining or analyzing any information from Loan Parties, whether or
not related to consideration of any waiver, modification, forbearance or
alteration of the Credit Agreement, any Default or Event of Default thereunder,
or otherwise, including any discussions or negotiations (heretofore or, if any,
hereafter) between Administrative Agent, any Co-Collateral Agent, any Lender or
any other Secured Party and any Loan Party regarding any potential waiver,
modification, forbearance or amendment related to the Credit Agreement, (iii)
any failure of Administrative Agent, any Co-Collateral Agent or any Lender to
enforce any of its rights or exercise any of its remedies under, pursuant or
with respect to the Credit Agreement, the other Loan Documents or Applicable
Law, nor (iv) any action, inaction, waiver, forbearance, amendment or other
modification of or with respect to the Credit Agreement or the other Loan
Documents, shall, except to the extent otherwise expressly provided herein or
unless evidenced by a subsequent written agreement by Administrative Agent,
Co-Collateral Agents, Lenders and Loan Parties (and then only to the extent
provided by the express provisions thereof):

 

(A)          constitute a waiver by Administrative Agent, any Co-Collateral
Agent or any Lender of, or an agreement by Administrative Agent, any
Co-Collateral Agent or any Lender to forebear from enforcing any of their rights
or exercising any of their remedies with respect to, any Default or Event of
Default (other than as provided hereunder with respect to the Stipulated
Defaults);

 

(B)          constitute a waiver by, or estoppel of, Administrative Agent, any
Co-Collateral Agent or any Lender as to the satisfaction or lack of satisfaction
of any covenant, term or condition set forth in the Credit Agreement or any
other Loan Document; or

 

(C)          constitute an amendment to or modification of, or an agreement on
the part of Administrative Agent, any Co-Collateral Agent or any Lender to enter
into any amendment to or modification of, or an agreement to negotiate or
continue to negotiate with respect to, the Credit Agreement or any other Loan
Document or any amendment of any of the same.

 



- 7 - 

 

 

4.            Forbearance Conditions. The following conditions shall constitute
Forbearance Conditions, the timely and ongoing satisfaction of each and every
one of which during the Forbearance Period shall be a condition to the agreement
of Administrative Agent, Co-Collateral Agents and Lenders to forbear as set
forth in Section 3 of this Agreement:

 

(a)           Each Loan Party duly and punctually observes, performs and
discharges each and every obligation and covenant on its part to be performed
under this Agreement and diligently and in good faith seeks to satisfy each of
the conditions precedent in Section 6 of this Agreement;

 

(b)           No Event of Default occurs or exists other than the Stipulated
Defaults;

 

(c)           Prior to the date hereof, Loan Parties engage (and thereafter
shall retain the services of) a third-party turnaround consultant (the
“Consultant”) who has expertise advising retail and pharmacy businesses
(including in conducting store closure and liquidation sales similar to the
Store Closure and Closed Store Property Liquidation) and who is otherwise
satisfactory to Co-Collateral Agents (each Co-Collateral Agent hereby confirming
that each of Berkeley Research Group and the engagement letter dated April 17,
2019 by and between Parent and Berkeley Research Group is satisfactory to such
Co-Collateral Agent as of the date of this Agreement), pursuant to an engagement
letter (i) containing a scope of services that is satisfactory to Co-Collateral
Agents but in any event to include (A) the preparation of financial projections
and the 13-week cash flow and Excess Availability forecast (including as
required by Section 5.1(g) of the Credit Agreement (as in effect after giving
effect to this Agreement)), which shall give effect to the Liquidation
Transactions (the “Cash Flow Forecast”), (B) analysis and advice regarding the
estimated expenses to be incurred by Loan Parties in connection with the
Liquidation Transactions, including costs associated with lease termination
payments to landlords, severance payments to employees, legal costs and other
associated expenses and amounts related to the Store Closure, and the
formulation of a strategy and timeline to implement the Store Closure in a
manner designed to maximize the net recovery to be achieved in connection with
the Closed Store Property Liquidation (the “Store Closure Plan”), (C) analysis
and advice regarding the design and execution of the Liquidation Transactions,
and (D) analysis and advice regarding negotiations with suppliers, landlords,
investors and customers in connection with the Store Closure Plan, and (ii)
authorizing and directing the Consultant to communicate and share information
regarding all of the foregoing directly with Co-Collateral Agents and their
advisors (subject to reasonable confidentiality protections in favor of Loan
Parties); provided, that any such communications and information sharing shall
be coordinated through Loan Parties and Loan Parties shall be entitled to
participate;

 

(d)           Loan Parties shall update the Initial Cash Flow Forecast (as
defined below) in accordance with Section 5.1(g) of the Credit Agreement (as
amended by this Agreement), and, to the extent any such update is in form and
substance satisfactory to Co-Collateral Agents, such update shall thereafter be
deemed to be the “Cash Flow Forecast” hereunder;

 

(e)           On or before May 16, 2019, and on or before the Thursday of each
week thereafter, Loan Parties deliver to Administrative Agent a narrative report
(which report may be delivered verbally, including as part of the conference
calls to be conducted pursuant to Section 4(l) of this Agreement) describing in
reasonable detail the progress made to-date in implementing the Liquidation
Transactions;

 

(f)           Until the Store Closure Plan and Closed Store Property Liquidation
are complete, each Borrowing Base Certificate delivered by Loan Parties pursuant
to Section 7 of the Addendum is prepared or approved by Consultant and
separately itemizes eligible and ineligible Collateral located at or relating to
the Closed Stores and eligible and ineligible Collateral located at or relating
to Continuing Stores;

 



- 8 - 

 

 

(g)           For each week during the Forbearance Period, Borrowers maintain an
average of at least $220,000 of Inventory at each Continuing Store (other than
the Continuing Stores identified as Xpress locations on Exhibit C), with such
Inventory valued at Borrowers’ cost and such average being measured over such
week;

 

(h)           (i) Borrowers’ total collections for any period of two weeks do
not vary unfavorably by more than fifteen percent (15%) from the amount of
“Total Collections” shown on line 6 of the Cash Flow Forecast for such period,
(ii) the sum of Borrowers’ total operating disbursements and total non-operating
disbursements for any period of two weeks does not vary unfavorably by more than
fifteen percent (15%) from the sum of “Total Operating Disbursements” and “Total
Non-Operating Disbursements” shown on lines 15 and 23, respectively, of the Cash
Flow Forecast for such period, and (iii) Inventory Receipts for any week shall
not be less than eighty-five percent (85%) of the forecasted Inventory Receipts
shown on the Cash Flow Forecast for such week;

 

(i)            No representation or warranty made by any Loan Party in this
Agreement proves to have been false or misleading in any material respect;

 

(j)            Each Loan Party timely (i) deducts from the wages of its
employees and makes timely and proper deposits for all Payroll Taxes as the same
became due and payable, and if, as and when requested to do so by Administrative
Agent or any Co-Collateral Agent, provides Administrative Agent or such
Co-Collateral Agent with proof of all deposits for Payroll Taxes, and (ii) pays
(and sets aside appropriate reserves) all Sales Taxes as the same became due and
payable, and if, as and when requested to do so by Administrative Agent or any
Co-Collateral Agent, provides Administrative Agent or such Co-Collateral Agent
with proof of all payment of Sales Taxes;

 

(k)           Each Loan Party complies with all Applicable Law in all material
respects in connection with the Store Closure, the Closed Store Property
Liquidation, and the Inventory Blowout Sale;

 

(l)            On dates certain to be agreed upon by Loan Parties,
Administrative Agent and Co-Collateral Agents, the chief financial officer, the
Consultant and such other authorized representatives of Loan Parties as may be
requested by Administrative Agent and or any Co-Collateral Agent conduct (no
less frequently than once every two weeks) conference calls with Administrative
Agent, Co-Collateral Agents and Lenders to discuss the Cash Flow Forecast, any
updates thereto, weekly cash flow reports delivered pursuant to Section 5.1(g)
of the Credit Agreement, the financial operations and performance of Loan
Parties’ business, and such other matters relating to Loan Parties as
Administrative Agent or any Co-Collateral Agent shall reasonably request;

 



- 9 - 

 

 

(m)          During the Forbearance Period, (i) Loan Parties and their advisors,
on an uninterrupted basis, pursue commitments from third party financial
institutions or other lenders for one or more credit facilities or other
financing transactions, the net proceeds of which would be sufficient to result
in the Payment in Full of the Obligations on or before July 22, 2019
(collectively, a “Refinancing Transaction”), (ii) as part of the conference
calls to be conducted pursuant to Section 4(l) of this Agreement, Loan Parties
and their advisors provide updates regarding their efforts to obtain a
Refinancing Transaction, including prospective lenders contacted, diligence
information provided, proposals or commitments received and the status of
negotiation and documentation of such replacement financing, (iii) Loan Parties
shall promptly provide copies of any such proposals, commitments or other
documents to Administrative Agent and each Co-Collateral Agent, and (iv) on or
before June 21, 2019, Loan Parties receive (and deliver copies thereof to
Administrative Agent) one or more signed, binding and bona fide commitment
letters for a Refinancing Transaction, which together are reasonably
satisfactory to Administrative Agent and each Co-Collateral Agent
(Administrative Agent and Co-Collateral Agents hereby confirming that, (x) to
the extent any prospective lender for a Refinancing Transaction requests to
retain Hilco Valuation Services or its affiliates to conduct any appraisal of
the Collateral in connection with its proposed credit facility, Administrative
Agent agrees (if requested by such appraiser) to waive the conflict of interest
arising from the performance of such appraisal for such prospective lender while
Hilco Valuation Service continues to perform certain services for Administrative
Agent, pursuant to a waiver letter in form and substance reasonably satisfactory
to Administrative Agent (provided that such waiver letter permits Hilco
Valuation Services to continue its engagement with Administrative Agent), and
(y) to the extent any prospective lender for a Refinancing Transaction requests
to receive in connection with its proposed credit facility the field examination
report dated April 8, 2019 prepared by Richter Consulting for Administrative
Agent or its counsel, Administrative Agent agrees (if requested by Richter
Consulting) to execute a non-reliance letter, in form and substance reasonably
satisfactory to Administrative Agent, to consent to Richter Consulting’s release
of such field examination report to such prospective lender (provided that, Loan
Parties acknowledge and agree that the disclosure of such report shall not
constitute a waiver of any privilege or confidentiality right that
Administrative Agent may have with respect to any information other than such
field examination report));

 

(n)           Each Loan Party remains able to pay and does pay, as the same
becomes due and payable, all Indebtedness incurred by such Loan Party (subject
to the any applicable subordination provisions applicable thereto);

 

(o)           No Person (i) institutes any involuntary Insolvency Proceeding
against any Loan Party, (ii) files any injunction against any Loan Party or
(iii) otherwise asserts any lien rights or other rights with respect to any
Inventory or other Collateral or seizes or attempts to seize any Collateral;

 

(p)           No Loan Party takes any action (including consent) to (x) add any
retail store (including any Continuing Store) to the Store Closure other than
the Closed Stores, (y) retains any consultant or other Person (or expands the
scope of any previously retained consultant or other Person (including SB360
Capital Partners, LLC)) to effectuate the closure of any retail store (including
any Continuing Store) other than the Closed Stores, or (z) any other sale or
liquidation of Collateral or store closure outside of Ordinary Course of
Business, in each case, without the prior written consent of each Co-Collateral
Agent in its discretion;

 

(q)           Upon the request of Administrative Agent or any Co-Collateral
Agent at any time, Loan Parties conduct a physical inventory count, with results
reviewed by and approved by a Secured Party Consultant and acceptable to
Administrative Agent and each Co-Collateral Agent, and shall provide to
Administrative Agent and Co-Collateral Agents with a report based on each such
inventory count promptly upon completion thereof, together with such supporting
information as Administrative Agent or any Co-Collateral Agent may reasonably
request (it being understood that (x) the stock ledger of Loan Parties shall be
adjusted as approved by the applicable Secured Party Consultant and acceptable
to Administrative Agent and each Co-Collateral Agents and in a manner consistent
with the results of any such physical inventory and (y) Administrative Agent and
each Co-Collateral Agent may participate in and observe each inventory or
physical count at the expense of Borrowers); and

 

(r)           If and to the extent any Loan Party pays a retainer to any legal
counsel or other professional in connection with the Liquidation Transactions,
bankruptcy or other insolvency planning or any other restructuring transaction,
Loan Parties promptly deliver written notice thereof to Administrative Agent of
the identity of the legal counsel or other professional receiving such retainer,
the amount of such retainer, and the purpose of such engagement.

 



- 10 - 

 

 

5.            Termination of Forbearance. Upon the occurrence of the Forbearance
Termination Date, Administrative Agent’s, each Co-Collateral Agent’s and each
Lender’s agreement to forbear as set forth in Section 3 of this Agreement shall,
at Administrative Agent’s, any Co-Collateral Agent’s or any Lender’s election,
but without further notice to or demand upon any Loan Party, terminate, and
Administrative Agent, each Co-Collateral Agent and each Lender shall thereupon
have and may exercise from time to time all of the remedies available to such
Secured Party under the Loan Documents and Applicable Law as a consequence of an
Event of Default, without further notice to or demand upon any Loan Party or any
other Person. The employment by Secured Parties of a Person on matters unrelated
to transactions involving the Loan Documents will not disqualify that Person
from serving as a receiver for any Loan Party or any of the Collateral.

 

6.            Conditions Precedent. The following shall constitute conditions
precedent, the satisfaction of each of which shall be required as a condition to
Administrative Agent’s, each Co-Collateral Agent’s and each Lender’s obligations
under this Agreement, including their agreement to forbear pursuant to Section 3
of this Agreement, the effectiveness of the amendments set forth in Section 9
and 10 of this Agreement, and the effectiveness of the consent set forth in
Section 11 of this Agreement:

 

(a)           Administrative Agent shall have signed this Agreement and received
counterparts of this Agreement duly executed by Loan Parties, Co-Collateral
Agents and Lenders on or before May 15, 2019;

 

(b)           Administrative Agent shall have received a certificate of a duly
authorized officer of each Loan Party, certifying (i) that an attached copy of
resolutions authorizing execution and delivery of this Agreement and the Loan
Documents contemplated hereby is true and complete, and that such resolutions
are in full force and effect, were duly adopted by the appropriate governing
body, have not been amended, modified, or revoked, and constitute all
resolutions adopted with respect to this Agreement and the transactions
contemplated hereby; and (ii) to the title, name, and signature of each Person
authorized to sign this Agreement and any other Loan Document on behalf of such
Loan Party;

 

(c)           Administrative Agent and each Co-Collateral Agent shall have
received the initial 13-week cash flow forecast dated as of May 11, 2019 (the
“Initial Cash Flow Forecast”), prepared by the Consultant, which shall be in
form and substance satisfactory to Administrative Agent and each Co-Collateral
Agent;

 

(d)           Borrowers shall have paid all fees then due and payable to
Administrative Agent, each Co-Collateral Agent and each Lender pursuant to the
Credit Agreement, this Agreement and any fee letter executed and delivered in
connection herewith and, to the extent invoiced by Administrative Agent, any
Co-Collateral Agent or any Lender not less than two (2) Business Days prior to
the date of this Agreement, shall have reimbursed Administrative Agent, each
Co-Collateral Agent and each Lender for all costs and expenses incurred by
Administrative Agent, such Co-Collateral Agent or such Lender, as applicable, in
connection with this Agreement, including the preparation, negotiation and
execution of this Agreement and all accrued costs and expenses of consultants
and financial advisors employed or retained by Administrative Agent, any
Co-Collateral Agent or any Lender in connection with the restructuring of the
Obligations and the negotiation of this Agreement;

 

(e)           All of the representations and warranties contained in this
Agreement and that are made by each Loan Party are true, complete and accurate
on the date hereof;

 



- 11 - 

 

 

(f)            After giving effect to the terms of this Agreement, no Default or
Event of Default shall have occurred and be continuing on the date hereof other
than a Stipulated Default;

 

(g)           Administrative Agent and each Co-Collateral Agent shall have
received true, correct and complete copies of (i) all engagement letters, fee
arrangements and other agreements relating to the Liquidation Transactions
between any Loan Party and each of SB360 Capital Partners, LLC, Malfitano
Advisors, LLC, PJ Solomon, L.P., and PJ Solomon Securities, LLC (Loan Parties
hereby representing and warranting to Administrative Agent and Lenders that
copies of all such agreements were delivered to Administrative Agent and each
Co-Collateral Agent on April 11, 2019), (ii) all engagement letters, fee
arrangements and other agreements relating to the Liquidation Transactions
between any Loan Party and Berkley Research Group (Loan Parties hereby
representing and warranting to Administrative Agent and Lenders that a copy of
such agreement were delivered to Administrative Agent and each Co-Collateral
Agent on April 19, 2019); and (iii) any letters of intent, commitment letters or
other documentation related to any pending or proposed Asset Disposition over
$500,000 of any Loan Party in any Loan Party’s possession as of the date hereof
(Loan Parties hereby representing and warranting to Administrative Agent and
Lenders that copies of all such agreements were delivered to Administrative
Agent and each Co-Collateral Agent on or before May 15, 2019); and

 

(h)           Administrative Agent and each Co-Collateral Agent shall have
received all other documents, instruments, certificates and agreements (if any)
as Administrative Agent or any Co-Collateral Agent shall have requested in
connection with this Agreement and the transactions contemplated hereby, each in
form and substance satisfactory to Administrative Agent and each Co-Collateral
Agent.

 

7.            Extensions of Credit.

 

(a)           Revolving Loans. Lenders agree that, solely during the Forbearance
Period and notwithstanding the occurrence and continuance of the Stipulated
Defaults, Administrative Agent may require Lenders to honor a request for, and,
if the Administrative Agent so requires that that Lenders honor such request,
Lenders shall make, Revolving Loans available to Borrowers under the Credit
Agreement (and, in the event that Administrative Agent requires Lenders to honor
any such request, such Loan will be deemed properly requested for the purposes
of Section 3.2 of the Credit Agreement). These agreements of Lenders under this
Section 7(a) shall remain in effect with respect to any Revolving Loans made
until the earlier of (x) the Forbearance Termination Date and (y) the date this
authorization is revoked by Required Lenders pursuant to a writing delivered to
Administrative Agent and each Lender. The provisions of this Section 7(a) are
solely for the benefit of Administrative Agent, Co-Collateral Agents, and
Lenders, and no Loan Party shall have any rights or benefits under this Section
7(a) (notwithstanding that these provisions are included in this Agreement), and
no Loan Party shall have any rights as a third-party beneficiary of this Section
7(a), all of which are expressly waived by each Loan Party.

 

(b)           Letters of Credit. Notwithstanding anything to the contrary set
forth in Section 7(a) of this Agreement, or any provision of the Credit
Agreement, no LC Issuer shall have any obligation to issue, amend or renew any
Letter of Credit on or after the date hereof, and the issuance, amendment or
renewal of any Letter of Credit shall hereafter be at the respective discretion
of the applicable LC Issuer and Administrative Agent. Lenders agrees that, to
the extent that any LC Issuer, in its discretion and with the consent of
Administrative Agent, elects to issue, amend or renew any Letter of Credit, such
Letter of Credit shall constitute a “Letter of Credit” under (and as defined in)
the Credit Agreement and shall be subject to the terms and conditions of the
Credit Agreement and the other Loan Documents applicable to Letters of Credit.
The agreements of Lenders under this Section 7(b) shall remain in effect with
respect to any Letters of Credit issued until the earlier of (x) the Forbearance
Termination Date and (y) the date this authorization is revoked by Required
Lenders pursuant to a writing delivered to Administrative Agent and each Issuing
Bank. The provisions of this Section 7(b) are solely for the benefit of
Administrative Agent, Co-Collateral Agents, Lenders and Issuing Banks, and no
Loan Party shall have any rights or benefits under this Section 7(b)
(notwithstanding that these provisions are included in this Agreement), and no
Loan Party shall have any rights as a third-party beneficiary of this Section
7(b), all of which are expressly waived by each Loan Party.

 



- 12 - 

 

 

(c)           Reduction of Aggregate Revolving Commitments. Loan Parties
acknowledge and agree that the Aggregate Revolving Commitments shall be reduced
from $210,000,000 to $150,000,000 effective as of the Eighth Amendment Effective
Date, shall be further reduced from $150,000,000 to $125,000,000 effective as of
June 15, 2019 and shall be further reduced from $125,000,000 to $100,000,000
effective as of July 6, 2019, with each Lender’s share of any such reduction
effective after the Eighth Amendment Effective Date in an amount equal to such
Lender’s Pro Rata Share of the Aggregate Revolving Commitments multiplied by the
amount of such reduction. Borrowers agree to execute and deliver amended and
restated Revolving Notes and Swingline Notes to evidence any such reductions,
promptly upon request of Administrative Agent or the applicable Lender from time
to time.

 

(d)           Remittance of Proceeds of Property. Loan Parties acknowledge and
agree that an Account Control Event has occurred and that all proceeds of
Property of any Loan Party shall be remitted to a Collection Account for
application to the Obligations. Nothing in this clause (d) shall constitute a
consent by Administrative Agent, any Co-Collateral Agent or any Lender to the
sale or other disposition by a Loan Party of any Property that is not otherwise
expressly permitted by the terms of the Credit Agreement or the other Loan
Documents (including provisions of this Agreement other than this clause (d)).

 

(e)           Calculation of Borrowing Base. Loan Parties acknowledge and agree
that, for purposes of calculating the Borrowing Base from and after the date
hereof, Administrative Agent and Lenders are authorized to use the lowest
appraisal received or otherwise obtained from a nationally-recognized third
party appraiser by Administrative Agent before or after the date hereof in
determining the NOLV Percentage of Eligible Inventory and Eligible Pharmacy
Scripts.

 

8.            Access to Information; Agreement to Cooperate. In addition to, and
without in any way limiting the rights of Administrative Agent, any
Co-Collateral Agent or any Lender under any of the Loan Documents, each Loan
Party agrees to (a) give Administrative Agent and Co-Collateral Agents
(including their respective employees, agents, advisors, attorneys, and
consultants) reasonable access to offices, properties, officers, employees,
accountants, auditors, counsel and other representatives and the books and
records of such Loan Party; (b) furnish to Administrative Agent and each
Co-Collateral Agent such financial, operating and Property related data and
other information as Administrative Agent or any Co-Collateral Agent shall
reasonably request; and (c) to the extent reasonable and coordinated through and
with Loan Parties, instruct each Loan Party’s officers, accountants, auditors,
counsel, financial advisors (including SB360 Capital Partners, LLC, Malfitano
Advisors, LLC, PJ Solomon, and the Consultant) and other representatives to
cooperate fully with, and upon request regularly consult with, Administrative
Agent, each Co-Collateral Agent and their respective representatives in respect
of the matters set forth in clauses (a) and (b) hereof. Each Loan Party
covenants and agrees that such Loan Party shall fully cooperate with the
Consultant (including in connection with the preparation of the Cash Flow
Forecast).

 



- 13 - 

 

 

9.            Amendments to Credit Agreement.

 

(a)           Amendment to Existing Definitions. Section 1.1 of the Credit
Agreement is hereby amended by deleting the following definition therein in its
entirety and by substituting the following in lieu thereof:

 

“Aggregate Revolving Commitments” shall mean, collectively, the Revolving
Commitments of all Lenders. As of the Eighth Amendment Effective Date, the
amount of the Aggregate Revolving Commitments is $150,000,000; provided, that
the Aggregate Revolving Commitments shall be permanently reduced (without the
consent or action of any party) (x) on June 15, 2019, from $150,000,000 to
$125,000,000, and (y) on July 6, 2019, from $125,000,000 to $100,000,000, which
reductions in the Aggregate Revolving Commitments shall be applied to reduce the
Revolving Commitments of each Lender on a ratable basis in accordance with its
Pro Rata Share of the Aggregate Revolving Commitments (immediately prior to
giving effect to any such reduction). Effective as of the date of any such
reduction in the Aggregate Revolving Commitments, Schedule 1 shall be deemed to
be automatically amended to reflect such reduction.

 

(b)           Addition of New Definitions. Section 1.1 of the Credit Agreement
is hereby amended by adding the following new definitions in appropriate
alphabetical order, respectively:

 

“Eighth Amendment” shall mean that certain Forbearance Agreement, Eighth
Amendment to Credit Agreement and Fourth Amendment to Amended and Restated
Addendum to Credit Agreement dated as of the Eighth Amendment Effective Date, by
and among Loan Parties, Administrative Agent, Co-Collateral Agents, and Lenders.

 

“Eighth Amendment Effective Date” shall mean May 15, 2019.

 

(c)           Amendment to Section 5.1 (Financial Statements and Other
Information). Without limiting Administrative Agent’s right to require Loan
Parties to provide additional information or reporting in accordance with the
Credit Agreement, Section 5.1 of the Credit Agreement is hereby amended (i)
replacing the reference to “30 days” in Section 5.1(b)(ii) of the Credit
Agreement and by substituting in lieu thereof a reference to “35 days”, (ii) by
deleting the word “and” set forth at the end of Section 5.1(f) of the Credit
Agreement, (iii) by re-lettering Section 5.1(g) of the Credit Agreement as
Section 5.1(h) of the Credit Agreement, and (iv) by adding a new Section 5.1(g)
to the Credit Agreement as follows:

 

(g)           Beginning on May 17, 2019, no later than Friday of each week, a
fully completed and executed rolling 13-week cash flow forecast, including
variance information on a line item basis comparing the actual results for the
prior week to the forecasted results for such week as set forth in the
immediately preceding 13-week cash flow forecast, prepared (or approved) by the
Consultant (as defined in the Eighth Amendment) and (from and after May 17,
2019) consisting of an update to the Initial Cash Flow Forecast (as defined in
the Eighth Amendment) prepared pursuant to the requirements of the Eighth
Amendment, and, in each case, in form and substance satisfactory to
Administrative Agent, Co-Collateral Agents and Lenders for the thirteen (13)
week period beginning on the immediately preceding Sunday, together with such
additional supporting detail as Administrative Agent, any Co-Collateral Agent or
any Lender may request; and

 



- 14 - 

 

 

(d)           Amendment to Schedules. Schedule 1 to the Credit Agreement
(Commitments) is hereby amended by deleting such schedule and substituting in
lieu thereof Schedule 1 to this Agreement.

 

10.          Amendments to Addendum.

 

(a)           Amendments to Existing Definitions. Section 2 of the Addendum is
hereby amended by deleting the following definitions therein in their entirety
and by substituting the following in lieu thereof, respectively:

 

“Account Control Event” means the opening of business on April 15, 2019.

 

“Account Control Period” means the period beginning on the occurrence of an
Account Control Event and ending on the date on which Borrowers cause Payment in
Full of the Obligations.

 

“Applicable Margin” means, (i) as to Revolving Loans made as Base Rate Loans,
three and one-quarter percent (3.25%) per annum, (ii) as to Revolving Loans made
as LIBOR Loans, four and one-quarter percent (4.25%) per annum, and (iii) as to
Revolving Loans made as LIR Loans, four and one-quarter percent (4.25%) per
annum.

 

(b)           Amendment to Section 7 (Borrowing Base Reporting; Financial and
Other Information). Section 7 of the Addendum is hereby amended by deleting such
section in its entirety and by substituting the following in lieu thereof:

 

Section 7.             Borrowing Base Reporting; Financial and Other
Information. Until Payment in Full of the Obligations, Borrowers shall deliver a
fully completed and executed Borrowing Base Certificate prepared or approved by
the Consultant (as defined in the Eighth Amendment) to Administrative Agent no
later than the 25th day of each Fiscal Month, prepared as of the end of the
immediately preceding Fiscal Month. Borrowers shall attach the following to each
Borrowing Base Certificate, each of which shall be in form and substance
satisfactory to Administrative Agent and certified by a Responsible Officer of
Borrower Agent to be complete and accurate and in compliance with the terms of
this Addendum and the other Loan Documents:

 

(a)           Accounts Receivable Reports. If requested by Administrative Agent,
a report (in form and substance satisfactory to Administrative Agent) listing
(A) all of Borrowers’ Accounts, Eligible Credit Card Receivables and Eligible
Pharmacy Receivables as of the last Business Day of the applicable reporting
period; (B) the amount, age, invoice date and due date of each Account on an
original invoice and due date aging basis and showing all discounts, allowances,
credits, authorized returns, and disputes; (C) the name and mailing address of
each Account Debtor; (D) if requested by Administrative Agent from time to time,
copies of all or a portion of the documents underlying or relating to Borrowers’
Accounts; and (E) such other information regarding Borrowers’ Accounts which
Administrative Agent may request from time to time (each, an “Accounts
Receivable Report”);

 



- 15 - 

 

 

(b)           Inventory Reports. If requested by Administrative Agent, a report
(in form and substance satisfactory to Administrative Agent) listing (A) all of
Borrowers’ Inventory and all Eligible Inventory as of the last Business Day of
the applicable reporting period; (B) the type, cost, and location of all such
Inventory; (C) all of such Inventory which constitutes returned or repossessed
Goods; (D) all Inventory which has not been timely sold in the Ordinary Course
of Business; (E) all Inventory which is not located at Property owned or leased
by a Borrower or that is in possession of any Person other than a Borrower and a
description of the reason why such Inventory is so located or in the possession
of such other Person; and (F) such other information regarding Borrowers’
Inventory (including Inventory agings) as Administrative Agent may request from
time to time (each, an “Inventory Report”); and

 

(c)           Accounts Payable Reports. A report (in form and substance
satisfactory to Administrative Agent) listing (A) each of Borrowers’ accounts
payable; (B) the number of days which have elapsed since the original due date
of such account payable; (C) the name and, if requested by Administrative Agent,
address of each Person to whom such account payable is owed; and (D) if
requested by Administrative Agent, such other information concerning Borrowers’
accounts payable as Administrative Agent may request from time to time (each, an
“Accounts Payable Report”).

 

In addition to the foregoing, no later than the Friday of each week, beginning
on May 17, 2019, Borrowers shall deliver to Administrative Agent an update to
the most recent monthly Borrowing Base Certificate with respect to Borrowers’
Inventory as of the end of the preceding week (i.e., close of business on
Saturday) substantially in the form of a Borrowing Base Certificate or in such
other form as may be acceptable to Administrative Agent from time to time in its
discretion (such Borrowing Base Certificate, as so updated, shall, for all
purposes under this Addendum and the other Loan Documents, constitute the most
recently delivered Borrowing Base Certificate hereunder).

 

(c)           Amendment to Section 10 (Financial Covenant). Section 10 of the
Addendum is hereby amended by deleting such section in its entirety and by
substituting the following in lieu thereof:

 

Section 10.            Financial Covenant. Until Payment in Full of the
Obligations, Borrowers shall maintain at all times Excess Availability in an
amount equal to not less than ten percent (10%) of the Aggregate Revolving
Commitments at such time.

 

11.          Consent to Memphis Sale. Administrative Agent, Co-Collateral Agents
and Lenders hereby consent to the execution, delivery and performance of the
Memphis Sale Agreement and to the consummation of the Memphis Sale on the terms
set forth therein, subject to the satisfaction by Loan Parties of all of the
following terms and conditions in connection therewith, unless expressly waived
in writing by Co-Collateral Agents, each in its discretion:

 

(a)           on or before the date that is two (2) Business Days prior to the
consummation of the Memphis Sale (or such shorter period of time as may be
satisfactory to Administrative Agent), Administrative Agent shall have received
true, correct and complete executed copies or substantially final drafts, as the
case may be, of (i) the Memphis Purchase Agreement and all amendments thereto
(each of which amendments, including with respect to the purchase price
thereunder, shall be in form and substance satisfactory to Administrative
Agent), and (ii) each of the other agreements, documents or instruments executed
or to be executed in connection therewith (collectively with the Memphis
Purchase Agreement, the “Memphis Purchase Documents”), including a closing
statement or funds flow memorandum with respect to the Memphis Sale, all of
which Memphis Purchase Documents shall be in form and substance satisfactory to
Administrative Agent;

 



- 16 - 

 

 

(b)           on or before August 15, 2019 (or such later date as may be
consented to by each Co-Collateral Agent in writing, each in its discretion),
the Memphis Sale shall have been consummated by Loan Parties in accordance with
the Memphis Purchase Documents delivered to Administrative Agent pursuant to the
foregoing clause (a), with only such changes thereto as may have been disclosed
to Administrative Agent and approved by Administrative Agent in writing
(including with respect to the purchase price), and Administrative Agent shall
have received in a Collection Account, for application to the Obligations, in
immediately available funds, the proceeds of the Memphis Sale, net of any
reasonable holdbacks or similar amounts contemplated by the Memphis Purchase
Documents and other reasonable and customary closing and transaction costs
incurred by Loan Parties in connection therewith (such net proceeds, the “Net
Memphis Proceeds”);

 

(c)           to the extent any Loan Party enters into any lease with Purchaser
for any part of the Memphis Property, (i) the landlord of such Real Estate
shall, concurrently with the Loan Party’s execution of the applicable lease,
execute and deliver to Administrative Agent a Third Party Agreement, in form and
substance satisfactory to Administrative Agent, and (ii) to the extent Purchaser
incurs Indebtedness that is secured by a mortgage on the Memphis Property, such
mortgagee shall execute and deliver (x) to Administrative Agent a Third Party
Agreement, in form and substance satisfactory to Administrative Agent, and (y)
to the applicable Loan Party a non-disturbance agreement, in form and substance
satisfactory to Administrative Agent; and

 

(d)           no Default or Event of Default shall exist at the time the Memphis
Sale is consummated or shall result therefrom other than a Stipulated Default.

 

12.          Agreements Regarding Closed Store Property Liquidation and
Inventory Blowout Sale. No Credit Card Receivables, Pharmacy Receivables or
Pharmacy Scripts will be sold or otherwise disposed of pursuant to the Store
Closure Plan, as part of the Closed Store Property Liquidation, or as part of
the Inventory Blowout Sale, without the prior written consent of Co-Collateral
Agents, each in its discretion.

 

13.          Consultants Engaged for Secured Parties. Each Loan Party
acknowledges that Administrative Agent, or Administrative Agent’s legal counsel,
has retained or intends to retain the services of Hilco Valuation Services and
one or more other Persons (each, a “Secured Party Consultant”) to advise Secured
Parties and Secured Parties’ counsel concerning various matters pertaining to,
among other things, Loan Parties, their financial condition, business prospects,
assets, liabilities and financial forecast; that no Secured Party Consultant has
any authority to bind any Secured Party or any counsel to any Secured Party to
any agreement with any Loan Party, to make any representations or warranties on
behalf of any Secured Party or any counsel to any Secured Party, or otherwise to
act on behalf of any Secured Party or any counsel to any Secured Party; and that
each Secured Party Consultant may share with Secured Parties and Secured
Parties’ counsel and other advisors any information obtained by such Secured
Party Consultant during the course of the discharge of its engagement concerning
Loan Parties, their financial condition, business, prospects, financial
forecasts, or the Collateral. Each Loan Party agrees to provide each Secured
Party Consultant with such information concerning such Loan Party, its financial
condition, business prospects, forecasts, assets and liabilities as such Secured
Party Consultant may request and agrees promptly to notify Administrative Agent
if such Loan Party believes that any Secured Party Consultant has in any way
taken any actions that such Loan Party believes are inappropriate, unlawful or
harmful to such Loan Party’s business. Borrowers jointly and severally agree to
reimburse Administrative Agent and Lenders (or their counsels) for any amounts
that any of them pay to any Secured Party Consultant for any Secured Party
Consultant’s fees and expenses. Each Loan Party acknowledges and agrees that
neither any Secured Party nor any counsel to any Secured Party will have any
liability for any wrongful acts of any Secured Party Consultant.

 



- 17 - 

 

 

14.          Application of Proceeds. Each Loan Party hereby waives the right,
if any, to direct the manner in which Administrative Agent applies any payments,
or Collateral proceeds to the Obligations and agrees that Administrative Agent
may apply and reapply all such payments, or proceeds to the Obligations as
Administrative Agent in its discretion elects from time to time.

 

15.          Release of Reserves. Effective upon the receipt and approval by
Co-Collateral Agents of one or more signed, binding and bona fide commitment
letters for a Refinancing Transaction that satisfy the requirements of Section
4(m) of this Agreement, and so long as Loan Parties have not failed to satisfy
any Forbearance Condition as of such date (excluding for avoidance of doubt any
Forbearance Condition which on such date is not yet required to be satisfied),
Bank of America, N.A., in its capacity as Co-Collateral Agent, and Regions Bank,
in its capacity as Administrative Agent, agree to release a portion, in the
amount of $10,000,000, of the Reserves that are in existence on the date of this
Agreement; provided, that each Loan Party hereby acknowledges and agrees that
the foregoing release shall in no way prohibit, or limit the right of,
Administrative Agent or any Co-Collateral Agent from imposing, changing or
re-imposing any Reserve before or after such date, in accordance with the Loan
Documents.

 

16.          Representations and Warranties of Loan Parties. Each Loan Party
represents and warrants to Administrative Agent, each Co-Collateral Agent, and
each Lender, as an inducement to Administrative Agent, each Co-Collateral Agent,
and each Lender to enter into this Agreement, that (a) no Default or Event of
Default exists under the Loan Documents, except for Stipulated Defaults that are
in existence on the date hereof; (b) subject to the existence of the Stipulated
Defaults, the representations and warranties of such Loan Party contained in the
Loan Documents were true and correct in all material respects when made and
continue to be true and correct in all material respects on the date hereof; (c)
the execution, delivery and performance by such Loan Party of this Agreement and
the consummation of the transactions contemplated hereby are within the entity
power of such Loan Party and have been duly authorized by all necessary
corporate or limited liability company action, as applicable, on the part of
such Loan Party, do not require any approval or consent, or filing with, any
governmental agency or authority, do not violate any provisions of any law, rule
or regulation or any provision of any order, writ, judgment, injunction, decree,
determination or award presently in effect in which such Loan Party is named or
any provision of the Organizational Documents of such Loan Party and do not
result in a breach of or constitute a default under any agreement or instrument
to which such Loan Party is a party or by which it or any of its Properties is
bound; (d) this Agreement constitutes the legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms; (e) all Payroll Taxes required to be withheld from the wages of such Loan
Party’s employees have been paid or deposited when due; (f) such Loan Party is
entering into this Agreement freely and voluntarily with the advice of legal
counsel of such Loan Party’s own choosing; (g) such Loan Party has freely and
voluntarily agreed to the releases, waivers and undertakings set forth in this
Agreement; and (h) no Loan Party intends to commence any Insolvency Proceeding.

 

17.          Reaffirmation of Obligations. Each Loan Party hereby ratifies and
reaffirms the Loan Documents (including all of its covenants, duties,
obligations and liabilities thereunder) and the Obligations.

 

18.          Specific Waivers. Each Loan Party hereby waives, to the fullest
extent permitted by Applicable Law, (a) any and all rights to receive notice in
connection with the enforcement by Administrative Agent of its security
interests and other Liens with respect to any of the Collateral, and (b) the
benefit of any statute of limitations or statute of repose that might otherwise
bar the recovery of any of the Obligations from any one or more of them.

 



- 18 - 

 

 

19.          Release of Claims; Covenant Not to Sue. To induce Administrative
Agent, each Co-Collateral Agent, and each Lender to enter into this Agreement,
each Loan Party, for itself and on behalf of such Loan Party’s officers,
directors, subsidiaries, successors and assigns (collectively with each Loan
Party, collectively, “Releasors” and, each individually, a “Releasor”), hereby
releases, acquits and forever discharges each Releasee (as hereinafter defined)
from any and all claims, demands, debts, liabilities, actions or causes of
action of any kind (if any there be), whether absolute or contingent, due or to
become due, disputed or undisputed, liquidated or unliquidated, at law or in
equity, or known or unknown (collectively, “Claims”) that any Releasor now has,
ever had or hereafter may have against any Secured Party in any capacity or any
of such Secured Party’s officers, directors, employees, agents, attorneys,
representatives, subsidiaries, affiliates and shareholders (collectively with
each Secured Party, “Releasees”) based on any actions, inactions, transactions,
or circumstances that have occurred on or before the date of this Agreement and
that relate in any way to (i) any of the Obligations, Loan Documents or
Collateral, (ii) any transaction, act or omission contemplated by or described
in any Loan Documents or concluded thereunder, or (iii) any aspect of the
dealings or relationships between or among any Loan Party, on the one hand, and
any Secured Party, on the other hand, under or in connection with any Loan
Document or any transaction, act or omission contemplated by or described in any
Loan Document or concluded thereunder. The provisions of this Section 19 shall
survive the Forbearance Termination Date, termination of any Loan Document, and
Payment in Full of the Obligations. Each Loan Party, for itself and on behalf of
such Loan Party’s successors, assigns and other legal representatives, hereby
unconditionally and irrevocably agrees that such Loan Party will not sue any
Releasee on the basis of any Claim released, remised and discharged pursuant to
the foregoing provisions of this Section 19, and if any Loan Party or any of
such Loan Party’s successors or assigns violates the foregoing covenant, each
Loan Party, for itself and its successors and assigns, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and other costs incurred by any Releasee as a
result of such violation. EACH LOAN PARTY EXPRESSLY WAIVES AND RELEASES ANY AND
ALL PROVISIONS, RIGHTS AND BENEFITS UNDER ANY APPLICABLE LAW WHICH, IN THE
ABSENCE OF SUCH WAIVER, WOULD BAR SUCH LOAN PARTY’S RELEASE OF ANY CLAIMS WHICH
SUCH LOAN PARTY DOES NOT KNOW OF (NOR SUSPECT TO EXIST) IN ITS FAVOR AT THE TIME
OF EXECUTING THIS AGREEMENT.

 

20.          Relationship of Parties; No Third Party Beneficiaries. Nothing in
this Agreement shall be construed to alter the existing debtor-creditor
relationship among Loan Parties and Administrative Agent, Co-Collateral Agents
and Lenders. This Agreement is not intended, nor shall it be construed, to
create a partnership or joint venture relationship between or among any of the
parties hereto. No Person other than a party hereto is intended to be a
beneficiary hereof and no Person other than a party hereto shall be authorized
to rely upon or enforce the terms of this Agreement.

 

21.          Entire Agreement; Amendments; Successors and Assigns; Modification
of Agreement. This Agreement and the other Loan Documents constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof; supersedes all other discussions, promises, representations,
warranties, agreements and understandings between the parties with respect
thereto; may not be modified, altered or amended except by agreement in writing
signed by all the parties hereto; and shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

22.          Construction; Section Headings. This Agreement has been prepared
through the joint efforts of all of the parties hereto. Neither the provisions
of this Agreement nor any alleged ambiguity therein shall be interpreted or
resolved against any party on the grounds that such party or its counsel drafted
all or any part of this Agreement or based on any other rule of strict
construction. Each of the parties represents that such party has carefully read
this Agreement and all other instruments and agreements executed in connection
herewith and that such party knows the contents hereof and has signed the same
freely and voluntarily. Section titles and references contained in this
Agreement have been inserted as a matter of convenience and for reference only
and shall not control or affect the meaning or construction of any of the terms
contained herein.

 



- 19 - 

 

 

23.          Non-Waiver of Default. Neither Administrative Agent’s, any
Co-Collateral Agent’s or any Lender’s forbearance hereunder nor any Lender’s
election in its discretion to continue making of loans or other extensions of
credit at any time to Borrowers under the Credit Agreement shall be deemed a
waiver of or consent to the Stipulated Defaults or any other Event of Default.
Each Loan Party agrees that such Events of Default shall not be deemed to have
been waived, released or cured by virtue of any loans or other extensions of
credit to any Borrower or each Lender’s, each Co-Collateral Agent’s and
Administrative Agent’s agreement to forbear pursuant to the terms of this
Agreement.

 

24.          No Novation, Accord or Satisfaction; Strict Compliance. This
Agreement is not intended to be, nor shall it be construed to create, a novation
or accord and satisfaction, and the Credit Agreement and the other Loan
Documents shall remain in full force and effect. Notwithstanding any prior
mutual temporary disregard of any of the terms of any of the Loan Documents, the
parties agree that the terms of each of the Loan Documents shall be strictly
adhered to on and after the date hereof, except as expressly modified by this
Agreement.

 

25.          Counterparts; Waiver of Notice of Acceptance. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall constitute an
original, but all of which taken together shall be one and the same instrument.
In proving this Agreement or any of the Loan Documents, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Upon request by Administrative Agent,
any electronic signature or delivery shall be promptly followed by a manually
executed or paper document. Notice of Administrative Agent’s, each Co-Collateral
Agent’s and each Lender’s acceptance hereof is hereby waived by each Loan Party.

 

26.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without giving effect to any
conflict of law principles or other rule of law which would cause the
application of the law of any jurisdiction other than the law of the State of
Georgia (but giving effect to federal laws relating to national banks). This
Agreement is intended to take effect as a sealed instrument under Georgia law.

 

27.          Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
Applicable Law; but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

28.          Reimbursement for Administrative Agent’s and Co-Collateral Agents’
Expenses. Borrowers agree to reimburse Administrative Agent and each
Co-Collateral Agent, on demand, for all costs and expenses, including legal and
consultant’s fees, incurred by Administrative Agent or such Co-Collateral Agent,
as applicable, in connection with the drafting, negotiation, execution, closing
and performance of this Agreement.

 

29.          Waiver of Jury Trial. To the fullest extent permitted by Applicable
Law, each party hereto hereby waives the right to trial by jury in any action,
suit, proceeding or counterclaim arising out of or related to this Agreement.

 

[Remainder of page intentionally left blank; signatures commence on following
page.]

 

- 20 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered under seal on the date first written above. 



              BORROWERS:                 FRED’S, INC., a Tennessee corporation,
    as “Borrower Agent” and a “Borrower”                 By: /s/ Joseph Anto    
Name: Joseph Anto     Title: Chief Executive Officer                 [CORPORATE
SEAL]                 FRED’S STORES OF TENNESSEE, INC.,     a Delaware
corporation, as a “Borrower”                 By: /s/ Joseph Anto     Name:
Joseph Anto     Title: Chief Executive Officer                 [CORPORATE SEAL]
                NATIONAL PHARMACEUTICAL NETWORK, INC., a Florida corporation, as
a “Borrower”                 By:  /s/ Joseph Anto     Name:  Joseph Anto    
Title:  Chief Executive Officer                 [CORPORATE SEAL]                
REEVES-SAIN DRUG STORE, INC.,     a Tennessee corporation, as a “Borrower”      
          By: /s/ Joseph Anto     Name: Joseph Anto     Title: Chief Executive
Officer                 [CORPORATE SEAL]  

 

[Signatures continue on following pages.]

 



Forbearance Agreement, Eighth Amendment to Credit Agreement and Fourth Amendment
to Amended and Restated Addendum to Credit Agreement (Fred’s) 

 

 

 





              GUARANTOR:                 505 N. MAIN OPP, LLC,     a Delaware
limited liability company, as a “Guarantor”                 By:  /s/ Joseph Anto
    Name:  Joseph Anto     Title:  Chief Executive Officer                
[SEAL]  



 

[Signatures continue on following pages.]

 

Forbearance Agreement, Eighth Amendment to Credit Agreement and Fourth Amendment
to Amended and Restated Addendum to Credit Agreement (Fred’s) 

 

 

 





          ADMINISTRATIVE AGENT:             REGIONS BANK, as “Administrative
Agent”             By: /s/ Gene Wilson     Name:  Gene Wilson     Title:
Managing Director  

 

[Signatures continue on following pages.]

 

Forbearance Agreement, Eighth Amendment to Credit Agreement and Fourth Amendment
to Amended and Restated Addendum to Credit Agreement (Fred’s) 

 

 

 





          CO-COLLATERAL AGENTS:             REGIONS BANK, as a “Co-Collateral
Agent”             By: /s/ Gene Wilson     Name:  Gene Wilson     Title:
Managing Director             BANK OF AMERICA, N.A., as a “Co-Collateral Agent”
            By: /s/ Joseph Becker     Name: Joseph Becker     Title: Managing
Director  



 

[Signatures continue on following pages.]

 

Forbearance Agreement, Eighth Amendment to Credit Agreement and Fourth Amendment
to Amended and Restated Addendum to Credit Agreement (Fred’s) 

 

 

 





          LENDERS:             REGIONS BANK, as a “Lender”             By: /s/
Gene Wilson     Name:  Gene Wilson     Title: Managing Director             BANK
OF AMERICA, N.A., as a “Lender”             By: /s/ Joseph Becker     Name:
Joseph Becker     Title: Managing Director  

 

Forbearance Agreement, Eighth Amendment to Credit Agreement and Fourth Amendment
to Amended and Restated Addendum to Credit Agreement (Fred’s)

 

 

 

 

EXHIBIT A

 

Closed Stores

 

Store # Location 1735 GREENWOOD, MS 1990 JACKSON, MS 3300 DECHERD, TN 1710
GONZALES, LA 1995 JACKSON, MS 1370 CENTER POINT AL (DFL), AL 2315 MURFREESBORO,
TN 2285 MEMPHIS, TN - GETWELL 1740 GALLATIN, TN 2375 MCMINNVILLE, TN 2015
JONESBORO, AR 2328 MARION, NC 2620 PEARL, MS 1895 HOPE, AR 1620 FORREST CITY, AR
2915 SEARCY, AR 1725 GUNTERSVILLE, AL 1310 CONWAY, AR 2423 NEWPORT, TN 1285
COLUMBUS, MS 2973 SPRUCE PINES, NC 3405 YAZOO CITY, MS 2305 MEMPHIS, TN - SUMMER
AVE 3043 THOMASVILLE, GA 2755 ROANOKE, AL 1745 GREENVILLE, MS 2645 PORTLAND, TN
1858 HORN LAKE, MS 1238 CLINTON, SC 1905 HATTIESBURG, MS 1148 BAINBRIDGE, GA
2220 LEBANON, TN 1788 GLADEWATER, TX 2660 PULASKI, TN 1530 EL DORADO, AR 3045
TUPELO, MS - VARSITY 1800 HARTSVILLE, TN 1475 DYERSBURG, TN 1243 CHESTER, SC
3075 TALLADEGA, AL 3290 WEST MEMPHIS, AR 1175 BROWNSVILLE, TN 2628 PICKENS, SC
1630 FOREST, MS 2893 SWAINSBORO, GA 1195 BLAKELY, GA 1290 CONWAY, AR 2143
LADSON, SC

Store # Location 2180 LANETT, AL 2998 SYLACAUGA, AL 2610 PARAGOULD, AR 1545
ENTERPRISE, AL 2400 MURRAY, KY 2450 NATCHITOCHES, LA 3260 WEST POINT, MS 1438
ANNISTON, AL 1265 CLEVELAND, MS 2675 PRINCETON, KY 3080 TYLER, TX 3330
WHITEHOUSE, TX 1298 BYRAM, MS 1518 CLEVELAND, GA 3048 TUPELO, MS 2823 ROME, GA
1263 BRUNSWICK, GA 2038 JASPER, GA 2505 ORANGEBURG, SC 2555 PARIS, TN 1413
DAYTON, TN 1770 HAMMOND, LA 1875 HUEYTOWN, AL 2955 SELMER, TN 2420 NEWPORT, AR
2230 MAGEE, MS 2188 LIBERTY, SC 2630 PHILADELPHIA, MS 1360 COLLIERVILLE, TN 2458
NORTH AUGUSTA, SC 1845 HARRISON, AR 2158 LAFAYETTE, LA 2005 JACKSON, TN 2478
LANDRUM, SC 1610 COVINGTON, GA 3198 WAGONER, OK 2435 MCGREGOR, TX 1945 HODGES,
SC 1230 CENTRE, AL 1340 COLUMBIA, MS 1033 ANDERSON, SC 2785 RUSSELL SPRINGS, KY
2643 PINEVILLE, LA 2538 FLORENCE, MS 2653 BOSSIER CITY, LA 2863 ST MARTINVILLE,
LA 2088 FOLEY, AL 2578 PASCAGOULA, MS





 

 

 

Store # Location 2028 GAUTIER, MS 3185 WESTLAKE, LA 2548 MT. PLEASANT, TN 2003
CARENCRO, LA 2058 CAMILLA, GA 1968 GREENVILLE, MS 1798 HINESVILLE, GA 2721
FRANKLIN, LA 2565 BATON ROUGE, LA 2793 DUNN, NC 2683 RIVERDALE, GA 2325 MOUNTAIN
HOME, AR 2031 MCDONOUGH, GA 2707 MEDINA, TN 2790 RUSSELLVILLE, AL 2678
BLANCHARD, LA 2033 JASPER, TN 3108 TERRY, MS 2218 LINDALE, TX 1088 BENTON, IL
1205 BENTON, AR 2390 MENA, AR 1675 FLORENCE, AL 2905 STAMPS, AR 1810 CLARKSVILLE
- HILLTOP, TN 1213 CALHOUN, GA 2408 MONROEVILLE, AL 3365 WOODBURY, TN 1428
DILLARD, GA 3055 TUSCUMBIA, AL 1078 ADEL, GA 2503 ODENVILLE, AL 3415 ZEBULON, GA
1925 IVA, SC 1313 BARNESVILLE, GA 2843 ROYSTON, GA 2510 OSCEOLA, AR 2700
QUITMAN, GA 2103 KINGSLAND, GA 1855 HOPKINSVILLE, KY 1225 CAPE GIRARDEAU, MO
2380 MONROE, LA 2113 KILGORE, TX 2800 RINGGOLD, GA 2508 OCEAN SPRINGS, MS 1215
CABOT, AR 2805 RUSSELLVILLE, AR 1840 HOOVER, AL 1270 COLUMBUS, MS 2635 POPLAR
BLUFF, MO 2680 PRESCOTT, AR 2080 JONESBORO, LA

Store # Location 2250 MARION, AL 1350 CORDELE, GA 1850 HOLLY SPRINGS, MS 1170
BROOKHAVEN, MS 1365 CEDARTOWN, GA 3030 TUNNEL HILL, GA 1010 ABERDEEN, MS 1260
COLDWATER, MS 1670 FLORENCE, AL 6019 LELAND, MS (GD&D) 2713 MERIDIAN, MS



 

 

 

EXHIBIT B

 

Closed Stores (Wave II)

 

Store # Location Address City State 3340 WHITE HALL, AR 8515 DOLLARWAY RD WHITE
HALL AR 1020 AMORY, MS 905 HIGHWAY 278 E AMORY MS 2960 STARKVILLE, MS 605 S
JACKSON ST STARKVILLE MS 1718 GREENBRIAR, AR 57 S BROADVIEW ST GREENBRIER AR
1773 HASKELL, AR 6027 HIGHWAY 67 HASKELL AR 1785 HAYTI, MO 603 E WASHINGTON ST
HAYTI MO 2355 MONROE, LA 1701 N 18TH ST MONROE LA 1993 JACKSBORO, TX 618 N MAIN
ST JACKSBORO TX 1820 HANCEVILLE, AL 802 MAIN ST NE HANCEVILLE AL 2855
RUTHERFORDTON, NC 150 PARK LANE DR RUTHERFORDTON NC 3110 UNION CITY, TN 1405 S
HOME ST UNION CITY TN 1410 DOTHAN, AL 2146 S OATES ST DOTHAN AL 1168 BROOKHAVEN,
MS 964 BROOKWAY BLVD BROOKHAVEN MS 2208 LYMAN, SC 200 SPARTANBURG HWY LYMAN SC
3065 TIFTON, GA 1442 TIFT AVE N TIFTON GA 2633 PIEDMONT, SC 908 ANDERSON ST
PIEDMONT SC 1393 COLBERT, GA 15 COLBERT BUSINESS PKWY W COLBERT GA 1100
BARTLETT, TN 6064 STAGE RD BARTLETT TN 1468 DOUGLAS, GA 813 BOWENS MILL RD SE
DOUGLAS GA 1030 ALICEVILLE, AL 105 MEMORIAL PARKWAY WEST ALICEVILLE AL 2520
OXFORD, MS 1930 UNIVERSITY AVE OXFORD MS 2155 LAFAYETTE, TN 1109 SCOTTSVILLE RD
LAFAYETTE TN 1965 MUNFORDVILLE, KY 1181 MAIN ST MUNFORDVILLE KY 1673
CHESTERFIELD, SC 2404 WEST BLVD CHESTERFIELD SC 2293 MELBOURNE, AR 609 EAST MAIN
STREET MELBOURNE AR 2523 MOULTRIE, GA 2601 S MAIN ST MOULTRIE GA 1790 HERNANDO,
MS 6 E COMMERCE ST HERNANDO MS 2543 LEESBURG, GA 118 ROBERT B LEE DRIVE LEESBURG
GA 1330 CORINTH, MS 2040 E SHILOH RD CORINTH MS 2333 MOSS BLUFF, LA 899 N
HIGHWAY 171 MOSS BLUFF LA 1090 BRANDON/PEARL, MS 5760 HIGHWAY 80 E PEARL MS 2145
LITTLE ROCK, AR 15700 ARCH ST LITTLE ROCK AR 1515 ELDORADO, IL 1021 HWY 45 NORTH
EL DORADO IL 2248 MILTON, FL 6522 CAROLINE ST MILTON FL 1143 BREESE, IL 6 N 4TH
ST BREESE IL 1628 ETOWAH, TN 733 LAWRENCE ST ETOWAH TN

 



 

 

 

Store # Location Address City State 2270 MALVERN, AR 110 N MAIN ST MALVERN AR
1823 HATTIESBURG, MS 5266 OLD HIGHWAY 11 HATTIESBURG MS 3145 VANCLEAVE, MS 12201
HIGHWAY 57 VANCLEAVE MS 1535 EAST BREWTON, AL 802 FORREST AVE EAST BREWTON AL
1053 ROME, GA 3233 MARTHA BERRY HWY NW ROME GA 2055 JESUP, GA 650 W CHERRY ST
JESUP GA 1870 HUMBOLDT, TN 2549 N CENTRAL AVE HUMBOLDT TN 2235 MARSHALL, AR 1002
HIGHWAY 65 N MARSHALL AR 2295 MARION, AR 2695 STATE HIGHWAY 77 S MARION AR 1485
BISHOPVILLE, SC 618 SUMTER HWY BISHOPVILLE SC 2820 ROBERTSDALE, AL 17870 BALDWIN
FARMS PL ROBERTSDALE AL 2883 SPARTA, TN 159 W TURN TABLE RD SPARTA TN 3063
TUPELO, MS 1317 E MAIN ST TUPELO MS 1933 ECLECTIC, AL 1734 KOWALIGA RD ECLECTIC
AL 1103 BAXLEY, GA 875 S MAIN ST BAXLEY GA 2880 SAVANNAH, TN 1103 FLORENCE RD
SAVANNAH TN 1488 CRYSTAL SPRINGS, MS 25096 HIGHWAY 51 CRYSTAL SPRINGS MS 1625
BRIDGEPORT, TX 801 TURKEY CREEK TRL BRIDGEPORT TX 1240 CENTERVILLE, TN 1797 HWY
100 EAST CENTERVILLE TN 1288 CONYERS, GA, GA 425 SIGMAN RD NW CONYERS GA 1380
COLUMBIA, TN 425 W 7TH ST COLUMBIA TN 3255 WEST MONROE, LA 2615 N 7TH ST WEST
MONROE LA 1110 BASTROP, LA 2017 E MADISON AVE BASTROP LA 1783 GASTON, SC 106
JIMMY MARTIN CIR GASTON SC 2138 LIVE OAK, FL 1535 OHIO AVE S LIVE OAK FL 2885
SPRINGFIELD, KY 1117 LINCOLN PARK RD SPRINGFIELD KY 1605 CAMDEN, SC 1521
JEFFERSON DAVIS HWY CAMDEN SC 3013 THOMASTON, GA 1090 HIGHWAY 19 N THOMASTON GA
2013 BRANDON, MS 1898 SPILLWAY RD BRANDON MS 2020 JONESBORO, AR 4212 E JOHNSON
AVE JONESBORO AR 2465 NEWBERRY, SC 1827 WILSON RD NEWBERRY SC 1940 GREEN COVE
SPRINGS, FL 1435 S ORANGE AVE GREEN CV SPGS FL 1868 HALLSVILLE, TX 1000 W MAIN
ST HALLSVILLE TX 1128 HICKORY, NC 2350 SPRINGS RD NE HICKORY NC 2875 SUMTER, SC
209 BROAD ST SUMTER SC 2900 SARDIS, MS 401 E LEE ST SARDIS MS 1025 ALBANY, GA
1001 N SLAPPEY BLVD ALBANY GA

 



 

 

 

Store # Location Address City State 2935 SENATOBIA, MS 102 NORFLEET DR SENATOBIA
MS 2268 MAGNOLIA, AR 406 W MAIN ST MAGNOLIA AR 2370 MONTICELLO, AR 406 HIGHWAY
425 S MONTICELLO AR 3115 VALDOSTA, GA 4401 Bemiss Road Valdosta GA 1743
GRAMBLING, LA 7616 HIGHWAY 80 RUSTON LA 1478 DUBLIN, GA 122 HILLCREST PKWY
DUBLIN GA 2040 JACKSONVILLE, AR 428 S JAMES ST JACKSONVILLE AR 2518 MARKSVILLE,
LA 306 MOREAU ST MARKSVILLE LA 1555 ESCATAWPA, MS 7833 HWY 613 Moss Point MS
1498 ASHVILLE, AL 35360 US HIGHWAY 231 ASHVILLE AL 1140 BOSSIER CITY, LA 1882
AIRLINE DR BOSSIER CITY LA 1255 CLINTON, MS 200 CLINTON BLVD CLINTON MS 3350
WOODRUFF, SC 505 LAURENS RD WOODRUFF SC 2618 PINE BLUFF, AR 1701 COMMERCE RD
PINE BLUFF AR 1860 HUNTINGDON, TN 535 HIGH ST HUNTINGDON TN 2975 SWEETWATER, TN
522 S MAIN ST SWEETWATER TN 2528 MAYFLOWER, AR 652 HIGHWAY 365 MAYFLOWER AR 2668
PRATTVILLE, AL 715 E MAIN ST PRATTVILLE AL 1835 HAZLEHURST, MS 140 TRADE CENTER
LN HAZLEHURST MS 3270 WEST MONROE, LA 207 WASHINGTON ST WEST MONROE LA 2553
OCILLA, GA 224 E. 4th Street Ocilla GA 1208 AUGUSTA, AR 1302 HIGHWAY 64 E
AUGUSTA AR 2693 MACON, GA 6109 HOUSTON RD MACON GA 2290 MEMPHIS, TN - QUINCE
4589 QUINCE RD MEMPHIS TN 3345 WHITE OAK, TX 605 E US HIGHWAY 80 WHITE OAK TX
2245 MILAN, TN 5028 S 1ST ST MILAN TN 2595 PEA RIDGE, AR 198 N CURTIS AVE PEA
RIDGE AR 2560 MEMPHIS, TN (WINCHESTER) 7143 Winchester Road Memphis TN 3005
TIOGA, LA 4828 SHREVEPORT HWY TIOGA LA 2945 SOUTHAVEN, MS 8912 NORTHWEST DR
SOUTHAVEN MS 2563 MEMPHIS, TN (QUINCE/KIRBY) 6500 Quince Road Memphis TN

 

 

 

EXHIBIT C

 

Continuing Stores

 

Store # Location Address City State Xpress location 3240 WINONA, MS 603
MIDDLETON RD WINONA MS   1178 BRYSON CITY, NC 250 HIGHWAY 19 S BRYSON CITY NC  
2500 OLIVE BRANCH, MS 7105 HIGHWAY 305 N OLIVE BRANCH MS   1758 GLENNVILLE, GA
726 N VETERANS BLVD. GLENNVILLE GA   1300 CLARKSDALE, MS 236 DESOTO AVE
CLARKSDALE MS   2711 PARSONS, TN 501 TENNESSEE AVE N PARSONS TN   1135
BATESVILLE, MS 475 HIGHWAY 6 E BATESVILLE MS   1923 GRAY, GA 106 BARKER RD GRAY
GA   1163 BONIFAY, FL 1718 S WAUKESHA ST BONIFAY FL   3310 WARREN, AR 507 W PINE
ST WARREN AR   1665 FRANKLINTON, LA 708 WASHINGTON ST FRANKLINTON LA   1765
HENDERSON, TN 535 W MAIN ST HENDERSON TN   2308 METTER, GA 978 S.E. BROAD ST.
METTER GA   2388 MOUNTAIN CITY, TN 100 PIONEER VILLAGE DR MOUNTAIN CITY TN  
1035 ARCADIA, LA 1311 HAZEL ST ARCADIA LA   2993 SYLVANIA, GA 518 W OGEECHEE ST
SYLVANIA GA   1608 DUMAS, AR 611 HIGHWAY 65 S DUMAS AR   1520 EUPORA, MS 1960
VETERANS MEMORIAL BLVD EUPORA MS   2615 PIGGOTT, AR 303 E MAIN ST PIGGOTT AR  
3210 WATER VALLEY, MS 109 DUNCAN ST WATER VALLEY MS   1295 COLUMBIA, LA 8155
HIGHWAY 165 COLUMBIA LA   2405 MORTON, MS 5186 HIGHWAY 80 MORTON MS   1403
DADEVILLE, AL 17916 HIGHWAY 280 DADEVILLE AL   2335 MONROE, LA 522 LINCOLN RD
MONROE LA   3225 WAYNESBORO, TN 307 HIGHWAY 64 E WAYNESBORO TN   1950 LINEVILLE,
AL 50 TALLADEGA ST LINEVILLE AL   1218 CADIZ, KY 1938 MAIN ST CADIZ KY   1408
DAINGERFIELD, TX 218 WATSON BLVD DAINGERFIELD TX   2203 LUVERNE, AL 821 S FOREST
AVE LUVERNE AL   1145 BRUCE, MS 403 W CALHOUN ST BRUCE MS   1763 HEADLAND, AL
804 CLEVELAND ST HEADLAND AL   1440 DOVER, TN 1560 DONELSON PKWY DOVER TN   1550
ERIN, TN 885 E MAIN ST ERIN TN  

 



 

 

 

Store # Location Address City State Xpress location 2373 MONTEVALLO, AL 4559
HIGHWAY 25 MONTEVALLO AL   1505 EAST PRAIRIE, MO 125 PRAIRIE DR EAST PRAIRIE MO
  2395 MENDENHALL, MS 3050 SIMPSON HIGHWAY 13 MENDENHALL MS   2990 ST
FRANCISVILLE, LA 7139 U S HIGHWAY 61 SAINT FRANCISVILLE LA   1400 COUNCE, TN
9810 HIGHWAY 57 COUNCE TN   2745 REIDSVILLE, GA 139 W BRAZELL ST REIDSVILLE GA  
1405 DARIEN, GA 1038 RIVER DR SW DARIEN GA   2350 MIDFIELD, AL 165 BESSEMER
SUPER HWY MIDFIELD AL   2318 MILLEN, GA, GA 506 US HIGHWAY 25 N MILLEN GA   1460
DONALSONVILLE, GA 421 W 3RD ST DONALSONVILLE GA   1540 ELBA, AL 996 HIGHWAY 203
ELBA AL   1108 BAMBERG, SC 3606 MAIN HWY BAMBERG SC   1585 FAIRFIELD, TX 375 W
HWY 84 FAIRFIELD TX   1913 HONEA PATH, SC 518 E GREER ST HONEA PATH SC   2168
LAKLAND, GA 512 S VALDOSTA RD LAKELAND GA   3170 VARNVILLE, SC 181 W CAROLINA
AVE VARNVILLE SC   3200 WARRIOR, AL 204 KEMP DR WARRIOR AL   1803 HAWKINSVILLE,
GA 521 BROAD ST HAWKINSVILLE GA   2173 LENOIR, NC 1346 NORWOOD ST SW LENOIR NC  
1015 ASHBURN, GA 316 E WASHINGTON AVE ASHBURN GA   2078 JOHNSONVILLE, SC 198
STUCKEY ST JOHNSONVILLE SC   1830 HIAWASSEE, GA 534 BELL CREEK RD HIAWASSEE GA  
2253 MADISON, FL 935 E US 90 MADISON FL   2695 PURVIS, MS 509 HIGHWAY 589 PURVIS
MS   2160 LAKE VILLAGE, AR 1218 S HWY 65 LAKE VILLAGE AR   1278 COLLINS, MS 1211
S FIR AVE COLLINS MS   2868 SALUDA, SC 437 N MAIN ST SALUDA SC   2740
RAINSVILLE, AL 584 MCCURDY AVE S RAINSVILLE AL   2798 RUSTON, LA 2019
FARMERVILLE HWY RUSTON LA   2970 SOMERVILLE, TN 16280 HWY 64 SOMERVILLE TN  
1153 BLACKSHEAR, GA 3764 HWY 84 EAST BLACKSHEAR GA   1533 BENTON, LA 5604
HIGHWAY 3 BENTON LA   2215 LINDEN, TN 308 SQUIRREL HOLLOW DR LINDEN TN  

 



 

 

 

Store # Location Address City State Xpress location 2758 ROGERSVILLE, AL 16100
HIGHWAY 72 ROGERSVILLE AL   2365 MONTICELLO, MS 1509 W BROAD ST MONTICELLO MS  
1280 CHATSWORTH, GA 1009 N 3RD AVE CHATSWORTH GA   2575 POPLARVILLE, MS 1388
SOUTH MAIN STREET POPLARVILLE MS   3050 TRENTON, TN 2045 HWY 45 BYPASS TRENTON
TN   1433 CHESEE, SC 401 S ALABAMA AVE CHESNEE SC   2133 ALBANY, GA 1705 PHILEMA
RD S ALBANY GA   1430 DALEVILLE, AL 340 VIRGINIA AVE DALEVILLE AL   1193
BURNSVILLE, NC BURNSVILLE PLAZA BURNSVILLE NC   1093 BELTON, SC 116 RIVER ST
BELTON SC   1325 CLAXTON, GA 413 N DUVAL ST CLAXTON GA   2980 STAR CITY, AR 1309
N LINCOLN AVE STAR CITY AR   2488 MCCOMB, MS 1618 DELAWARE AVE MCCOMB MS   2385
HELENA, GA 124 8TH STREET HELENA GA   2540 OPP, AL 505 N MAIN ST OPP AL   2715
CHARLESTON, MS 304 W MAIN ST CHARLESTON MS   1258 CITRONELLE, AL 19580 N 3RD ST
CITRONELLE AL   2655 PORTAGEVILLE, MO 422 W HWY 162 PORTAGEVILLE MO   1070
ARLINGTON, TN 11888 US 70 ARLINGTON TN   1500 EDGEFIELD, SC 227 COLUMBIA RD
EDGEFIELD SC   2063 HOMERVILLE, GA 369 S CHURCH ST HOMERVILLE GA   1358
CUTHBERT, GA 101 N WEBSTER ST CUTHBERT GA   2410 NEW ALBANY, MS 126 MAIN ST W
NEW ALBANY MS   1538 EAST DUBLIN, GA 705 CENTRAL DR EAST DUBLIN GA   2360
MCKENZIE, TN 87 MAIN ST S MC KENZIE TN   2445 NATCHEZ, MS 31 SGT PRENTISS DR
NATCHEZ MS   1715 GUIN, AL 7250 US HIGHWAY 43 GUIN AL   1188 BURKESVILLE, KY 260
KEEN ST BURKESVILLE KY   1865 HARRISBURG, AR 1301 N ILLINOIS ST HARRISBURG AR  
3280 PELZER, SC 297 SC-20 WILLIAMSTON SC   2178 PHENIX CITY, AL 3920 US HIGHWAY
80 W PHENIX CITY AL   1753 GREENWOOD, MS 2616 HIGHWAY 82 E GREENWOOD MS   2750
RED BAY, AL 525 4TH AVE SE RED BAY AL   2870 SALTILLO, MS 111 WILLOW CREEK RD
SALTILLO MS   1415 DAWSON, GA 839 FORRESTER DR SE DAWSON GA   1198 BYRON, GA 214
US HWY 49 BYRON GA   1125 BAY SPRINGS, MS 2675 HIGHWAY 15 BAY SPRINGS MS   2650
PINE BLUFF, AR 2809 S CAMDEN RD PINE BLUFF AR  

 



 

 

 

Store # Location Address City State Xpress location 2330 MARKED TREE, AR 103
DAWSON ST MARKED TREE AR   2255 MONTEAGLE, TN 750 W MAIN ST MONTEAGLE TN   1220
CARTHAGE, MS 300 S PEARL ST CARTHAGE MS   1113 ANDREWS, SC 311 E MAIN ST ANDREWS
SC   2743 RAINBOW CITY, AL 110 SUTTON SQ RAINBOW CITY AL   2210 LOUISVILLE, MS
2115 S CHURCH AVE LOUISVILLE MS   1043 ALMA, GA 104 WILLIAMS ST ALMA GA   1055
ANDREWS, NC 118 MAIN ST ANDREWS NC   2995 SYLVESTER, GA 204 E KELLY ST SYLVESTER
GA   1873 GREENSBORO, GA 203 N MAIN ST GREENSBORO GA   2148 LAKE PARK, GA 365
LAKES BLVD LAKE PARK GA   3078 STERLINGTON, LA 1320 HIGHWAY 2 STERLINGTON LA  
2590 PIKEVILLE, TN 327 MAIN ST PIKEVILLE TN   2098 BYHALIA, MS 15 STONEWALL RD
BYHALIA MS   2895 SUMRALL, MS 4233 ROCKY BRANCH RD SUMRALL MS   1158 BAYOU LA
BATRE, AL 13210 N WINTZELL AVE BAYOU LA BATRE AL   1210 CANTON, MS 229 N UNION
ST CANTON MS   2053 JACKSON, MS 6230 OLD CANTON RD JACKSON MS   1918
HOGANSVILLE, GA 2001 BAILEY HOGANSVILLE GA   1080 BUTLER, AL 307 N MULBERRY AVE
BUTLER AL   2035 JASPER, AL 280 HIGHWAY 78 W JASPER AL   3205 WASHINGTON, GA 923
N BYPASS E WASHINGTON GA   1825 HAUGHTON, LA 1075 HIGHWAY 80 HAUGHTON LA   1700
FLORA, MS 101 MANSKER DR FLORA MS   2378 MONTICELLO, FL 1150 N JEFFERSON ST
MONTICELLO FL   2185 LIVINGSTON, TN 890 OVERTON PLZ LIVINGSTON TN   2640
PONTOTOC, MS 170 HIGHWAY 15 N PONTOTOC MS   3020 TUNICA, MS 1038 US 61 TUNICA MS
  2265 MANILA, AR 801 HWY 77 MANILA AR   2873 SHELBY, NC 1528 S LAFAYETTE ST
SHELBY NC   1160 BELZONI, MS 520 N HAYDEN ST BELZONI MS   3010 TIPTONVILLE, TN
730 EVERETT ST TIPTONVILLE TN   1900 HALEYVILLE, AL 916 21ST ST HALEYVILLE AL  
1328 COMMERCE, GA 185 S ELM ST COMMERCE GA   1348 CARTHAGE, NC 102 MCREYNOLDS ST
CARTHAGE NC   1273 COLUMBUS, GA 1900 AUBURN AVE COLUMBUS GA   3370 WRENS, GA 605
N MAIN ST WRENS GA   2105 KINGSTREE, SC 480 NELSON BLVD KINGSTREE SC  

 



 

 

 

Store # Location Address City State Xpress location 1027 ABBEVILLE, SC 763
HIGHWAY 28 BYP STE 22 ABBEVILLE SC   3250 WESTMORELAND, TN 5634 AUSTIN PEAY HWY
WESTMORELAND TN   1503 ALAMO, TN 1200 W CHURCH ST ALAMO TN   1915 HEFLIN, AL 731
ROSS ST HEFLIN AL   3073 STATESBORO, GA 2974 NORTHSIDE DR WEST STATESBORO GA  
2717 MARKS, MS 1098 MARTIN LUTHER KING DR Marks MS   1495 CHICKAMAUGA, GA 93
BETTY DR CHICKAMAUGA GA   1588 BALDWYN, MS 441 N 4TH ST BALDWYN MS   1233
ADAIRSVILLE, GA 5132 JOE FRANK HARRIS PKWY NW ADAIRSVILLE GA   2513 MOODY, AL
1001 CROSSROADS PLAZA DR MOODY AL   1703 GREENWOOD, SC 2544 HIGHWAY 25 S
GREENWOOD SC   2958 SOCIAL CIRCLE, GA 1567 N CHEROKEE RD SOCIAL CIRCLE GA   2485
LEAKESVILLE, MS 951 MAIN STREET LEAKESVILLE MS   2213 LOUISVILLE, GA 119 US 1
BY-PASS LOUISVILLE GA   2440 NASHVILLE, AR 614 S MAIN ST NASHVILLE AR   3040
TRENTON, GA 11858 S. MAIN ST. TRENTON GA   1375 CLANTON, AL 300 PARK PLZ CLANTON
AL   2953 SOUTHAVEN, MS 710 CHURCH ROAD SOUTHAVEN MS   2123 KINDER, LA 715 1ST
AVE KINDER LA   2090 BOSSIER CITY, LA 5590 BARKSDALE BLVD BOSSIER CITY LA   2438
LINCOLN, AL 47950 US HIGHWAY 78 LINCOLN AL   1928 DEKALB, MS 14916 HIGHWAY 16 W
DE KALB MS   3175 VERNON, AL 9574 HWY-18 VERNON AL   2073 HAUGHTON, LA 400 W
MCKINLEY AVE HAUGHTON LA   1998 HOMER, LA 902 W MAIN ST HOMER LA   1363
COLUMBIANA, AL 21665 HIGHWAY 25 COLUMBIANA AL   1083 ALEXANDRIA, AL 120 SPRING
BRANCH RD ALEXANDRIA AL   2348 MCLEANSBORO, IL 213 W RANDOLPH ST MC LEANSBORO IL
  1560 EVERGREEN, AL 450 WEST FRONT ST. EVERGREEN AL   2475 MAYNARDVILLE, TN
3561 MAYNARDVILLE HWY MAYNARDVILLE TN   1248 CLARKESVILLE, GA 200 E LOUISE ST
CLARKESVILLE GA   2670 PRENTISS, MS 105 S COLUMBIA AVE PRENTISS MS  

 



 

 

 

Store # Location Address City State Xpress location 1953 LIVINGSTON, AL 720 N
WASHINGTON ST LIVINGSTON AL   2468 NETTLETON, MS 7122 WILL ROBBINS HWY NETTLETON
MS   2130 LAVONIA, GA 11747 AUGUSTA RD LAVONIA GA   1355 CAMDEN, AL 24 CAMDEN
BYP CAMDEN AL   1640 FULTON, MS 1409 S ADAMS ST FULTON MS   1343 CANTON, NC 70
NEW CLYDE HWY CANTON NC   2128 LEXINGTON, GA 718 ATHENS RD LEXINGTON GA   1920
INDIANOLA, MS 210 HIGHWAY 82 W INDIANOLA MS   2665 PITTSBURG, TX 113 N GREER
BLVD PITTSBURG TX   2572 SOPERTON, GA 4269 W MAIN ST SOPERTON GA   3410
YELLVILLE, AR 320 HIGHWAY 14 S YELLVILLE AR   1930 HEPHZIBAH, GA 2872 TOBACCO RD
HEPHZIBAH GA   6025 EUTAW, AL (GD&D) 206 GREENSBORO AVE EUTAW AL   1235
CENTREVILLE, MS 456 HIGHWAY 24 E CENTREVILLE MS   3053 TAYLORSVILLE, MS 402 PINE
ST TAYLORSVILLE MS   2320 MONTEZUMA, GA 201 WALNUT STREET MONTEZUMA GA   2280
MARIANNA, AR 438 S ALABAMA ST MARIANNA AR   1420 DEQUEEN, AR 808 W COLLIN RAYE
DR DE QUEEN AR   1883 HAWKINS, TX 850 N BEAULAH ST HAWKINS TX   1323 BUNKIE, LA
109 CHEVY LN BUNKIE LA   2753 REFORM, AL 609 1ST AVE W REFORM AL   3178 VILONIA,
AR 10 EAGLE ST VILONIA AR   2613 PELAHATCHIE, MS 404 SECOND STREET PELAHATCHIE
MS   3083 SOUTHAVEN, MS 2110 GOODMAN RD (@ TCHULAHOMA) SOUTHAVEN MS   2165
LAFAYETTE, GA 303 W PATTON ST LA FAYETTE GA   2425 NASHVILLE, GA 719 S DAVIS ST
NASHVILLE GA   1713 GEORGIANA, AL 685 HWY 106 WEST GEORGIANA AL   2780 ROLLING
FORK, MS 901 US 61 ROLLING FORK MS   2175 LEXINGTON, MS 301 YAZOO ST LEXINGTON
MS   3070 TYLERTOWN, MS 3000 PIKE 93 N TYLERTOWN MS   1880 HOLIDAY ISLAND, AR 2
FOREST PARK DR HOLIDAY ISLAND AR   1660 BRINKLEY, AR 1131 NORH CHARLYNE BRINKLEY
AR   1385 CLARKSVILLE, AR 409 W MAIN ST CLARKSVILLE AR   2925 SHERIDAN, AR 624 S
ROCK ST SHERIDAN AR   2598 MEMPHIS, TN 1290 LAMAR AVE MEMPHIS TN  

 



 

 

 

Store # Location Address City State Xpress location 2850 RIPLEY, MS 706 CITY AVE
N RIPLEY MS   1510 EASTMAN, GA 103 FOURTH AVE EASTMAN GA   3220 WHITE BLUFF, TN
4928 HIGHWAY 70 E WHITE BLUFF TN   6021 SULLIGENT, AL (GD&D) 5705 HWY 278
SULLIGENT AL   6015 MIDDLETON, TN (GD&D) 700 S. MAIN STREET MIDDLETON TN   2150
LORETTO, TN 534 N MILITARY ST LORETTO TN   2550 OAKLAND CITY, IN 1310 W MORTON
ST OAKLAND CITY IN   1663 ALBANY, KY 800 N CROSS ST ALBANY KY   2533 OKOLONA, MS
511 W MONROE AVENUE OKOLONA MS   3245 WEST HELENA, AR 826 N SEBASTIAN WEST
HELENA AR   1060 ACKERMAN, MS 318 N ALFORD ACKERMAN MS   2788 RINGGOLD, LA 2866
BIENVILLE RD RINGGOLD LA   2430 NEWTON, MS 304 NORTHSIDE DR NEWTON MS   3368
WOODVILLE, MS 211 U.S. HWY 61 SOUTH WOODVILLE MS   1723 GREENFIELD, TN 1207 S
MERIDIAN ST GREENFIELD TN   1155 BOONEVILLE, MS 504 N 2ND ST BOONEVILLE MS  
2460 NORTH CROSSETT, AR 1164 HIGHWAY 133 N CROSSETT AR   1910 IUKA, MS 615
BATTLEGROUND DR IUKA MS   1320 CAMDEN, TN 195 HIGHWAY 641 N CAMDEN TN   1935
FERRIDAY, LA 2094 EE WALLACE BLVD N FERRIDAY LA   1490 DRESDEN, TN 8487 HIGHWAY
22 DRESDEN TN   1893 HOUSTON, MS 905 N PONTOTOC ST HOUSTON MS   2748 RICHTON, MS
403 FRONT ST RICHTON MS   1165 BOLIVAR, TN 105 TENNESSEE ST BOLIVAR TN   2490
MT. VERNON, GA 601 MASON ST MOUNT VERNON GA   1760 HAYNESVILLE, LA 9270 HIGHWAY
79 HAYNESVILLE LA   1805 HEBER SPRINGS, AR 308 S 7TH ST HEBER SPRINGS AR   2260
MORRILTON, AR 601 N ST JOSEPH MORRILTON AR   2243 MACON, MS 59 FRONTAGE RD MACON
MS   3235 WIGGINS, MS 116 2ND STREET SOUTH WIGGINS MS   1095 BALD KNOB, AR 170
HIGHWAY 167 N BALD KNOB AR   1638 DEMOPOLIS, AL 505 HWY 80 W DEMOPOLIS AL   1683
CHURCH POINT, LA 821 S MAIN ST CHURCH POINT LA   1907 HAMBURG, AR 700 N MAIN ST
HAMBURG AR  

 



 

 

 

Store # Location Address City State Xpress location 1570 FAIRVIEW, TN 2415
FAIRVIEW BLVD FAIRVIEW TN   1305 CALHOUN CITY, MS 71 HIGHWAY 8 E CALHOUN CITY MS
  2687 DEQUINCY, LA 702 WEST 4TH STREET DEQUINCY LA   2110 KOSCIUSKO, MS 340
HIGHWAY 12 W KOSCIUSKO MS   2083 CHEROKEE VILLAGE, AR 200 HOSPITAL DRIVE
CHEROKEE VILLAGE AR   2473 MANTACHIE, MS 67 WATSON DR MANTACHIE MS   1525
EUNICE, LA 2200 W LAUREL AVE EUNICE LA   6027 TOMKINSVILLE, KY (GD&D) 509 NORTH
MAIN STREET TOMPKINSVILLE KY   1470 DURANT, MS 33674 HIGHWAY 12 DURANT MS   2890
SPRINGHILL, LA 1190 S ARKANSAS ST. SPRINGHILL LA   2723 KERSHAW, SC 405 SOUTH
HAMPTON STREET KERSHAW SC   1085 BEEBE, AR 901 W DEWITT HENRY DR BEEBE AR   2697
MANSFIELD, LA 400 WASHINGTON AVE MANSFIELD LA   2727 KENTWOOD, LA 717 AVE G
KENTWOOD LA   2725 MONTEREY, TN 101 WEST COMMERCIAL AVE. MONTEREY TN   3568
FAYETTE, AL 1128 SECOND AVE. NE FAYETTE AL Yes 3578 BOLIVAR, TN 600 NUCKOLLS RD.
BOLIVAR TN Yes 3601 VINTON, LA 1301 HORRIDGE STREET VINTON LA Yes 3603 TUNICA,
MS 1068 HWY 61 N. TUNICA MS Yes 3637 HALEYVILLE, AL 814 20TH ST HALEYVILLE AL
Yes 3650 HEIDELBERG, MS 100 MAIN ST HEIDELBERG MS Yes 3700 HAMILTON, AL 1360
MILITARY STREET S HAMILTON AL Yes 3723 IOWA, LA 510 N. THOMSON AVE. IOWA LA Yes
3725 MORGANTOWN, KY 211 SOUTH MAIN STREET MORGANTOWN KY Yes 3737 LEWISPORT, KY
1590 4TH STREET LEWISPORT KY Yes 3811 SYLVESTER, GA 620 E. FRANKLIN STREET #A
SYLVESTER GA Yes 3815 MCRAE, GA 112 W. OAK STREET MCRAE GA Yes 3860 SAINT
JOSEPH, LA 320 PLANK RD SAINT JOSEPH LA Yes 3885 RIPLEY, TN 251 S WASHINGTON ST
RIPLEY TN Yes 3903 SUMMERVILLE, GA 103 HWY 48 SUMMERVILLE GA Yes 3917 SCOTTS
HILL, TN 640 HWY 114 SOUTH SCOTTS HILL TN Yes 3920 UNION, MS 801 E JACKSON RD
UNION MS Yes

 



 

 

 

Store # Location Address City State Xpress location 3923 GREENSBURG, LA 6216
HIGHWAY 10 GREENSBURG LA Yes 3925 VARDAMAN, MS 101 W SWEET POTATO ST VARDAMAN MS
Yes 3937 WARE SHOALS, SC 743 N GREENWOOD AVE WARE SHOALS SC Yes 3957 LAKE
PROVIDENCE, LA 303 N. HOOD STREET LAKE PROVIDENCE LA Yes 3963 TRYON, NC 38 N.
TRADE STREET TRYON NC Yes 3230 WINNFIELD, LA 2001 W COURT ST WINNFIELD LA Yes
3965 IDABEL, OK 810 SE WASHINGTON ST. IDABEL OK Yes

 

 

 

 

SCHEDULE 1

 

Commitments

 

Lender

 

Revolving Commitment

Regions Bank

 

$75,000,000.00

Bank of America, N.A. 

$75,000,000.00

 

 